Exhibit 10.47
DATED: November 19, 2009
 
B E T W E E N:
ORLANDO CORPORATION
- and -
NAVARRE CORPORATION
 
LEASE
Regarding 1695 Drew Road
Unit #3
Mississauga, Ontario L5S 1J5
 

 



--------------------------------------------------------------------------------



 



ORLANDO CORPORATION
INDUSTRIAL LEASE
TABLE OF CONTENTS

              Section  
ARTICLE I — DEMISE & TERM
Premises
    1.01  
Use of Common Areas
    1.02  
Term
    1.03  
Early Access
    1.04  
Option to Extend
    1.05  
Acceptance of Premises
    1.06  
Quiet Enjoyment
    1.07  
 
       
ARTICLE II — RENT
 
       
Intent of Lease
    2.01  
Basic Rent
    2.02  
Calculation of Basic Rent
    2.03  
Additional Rent
    2.04  
Deposit Payable to Landlord
    2.05  
Payments to Landlord
    2.06  
Pre-Authorized Bank Debit
    2.07  
Overdue Rent
    2.08  
Set-Off
    2.09  
Review of Tenant’s Financial Statements
    2.10  
 
       
ARTICLE III — TAXES
 
       
Taxes Payable by Landlord
    3.01  
Taxes Payable by Tenant
    3.02  
Tenant’s Business and Other Taxes
    3.03  
Payment of Taxes
    3.04  
 
       
ARTICLE IV — OPERATING COSTS
 
       
Tenant’s Covenant to Pay Operating Costs
    4.01  
Payment of Operating Costs
    4.02  
 
       
ARTICLE V — UTILITIES
 
       
Utility Charges
    5.01  
Meters
    5.02  

 



--------------------------------------------------------------------------------



 



              Section  
Heating
    5.03  
Service Contracts
    5.04  
 
       
ARTICLE VI — MAINTENANCE & REPAIR
 
       
Tenant to Maintain and Repair
    6.01  
Repair Where Tenant at Fault
    6.02  
Alterations
    6.03  
Notice of Accidents
    6.04  
Construction Liens
    6.05  
Removal of Fixtures and Improvements
    6.06  
Roof & Office Rooftop HVAC Replacement
    6.07  
Repairs on Termination
    6.08  
Landlord’s Repair Obligation
    6.09  
 
       
ARTICLE VII — ASSIGNING AND SUBLETTING
 
       
Assigning or Subletting
    7.01  
Change of Control
    7.02  
Sublet of Part of Premises
    7.03  
Excess Rent
    7.04  
Mortgage of Leasehold
    7.05  
Advertising Premises
    7.06  
Disposition by Landlord
    7.07  
 
       
ARTICLE VIII — USE
 
       
Use of Leased Premises
    8.01  
Rules and Regulations
    8.02  
Observance of Law
    8.03  
Waste and Nuisance
    8.04  
Exterior Walls
    8.05  
Signs
    8.06  
Energy Conservation
    8.07  
Overloading Systems
    8.08  
Parking
    8.09  
Refuse and Garbage
    8.10  
Overloading Floors
    8.11  
Plumbing Fixtures
    8.12  
Outside Storage
    8.13  
 
       
ARTICLE IX — INSURANCE AND INDEMNITY
 
       
Tenant’s Insurance
    9.01  
Landlord’s Insurance
    9.02  

-ii-



--------------------------------------------------------------------------------



 



              Section  
Not to Affect Landlord’s Insurance
    9.03  
Limit of Landlord’s Liability
    9.04  
Limit of Tenant’s Liability
    9.05  
Indemnity
    9.06  
 
       
ARTICLE X — CONTROL OF COMPLEX
 
       
Control of Complex
    10.01  
 
       
ARTICLE XI — DAMAGE & DESTRUCTION
 
       
Abatement of Rent
    11.01  
Termination
    11.02  
 
       
ARTICLE XII — DEFAULT
 
       
Events of Default
    12.01  
Accelerated Rent
    12.02  
Right of Re-entry
    12.03  
Reletting
    12.04  
Distress
    12.05  
Right of Landlord to Cure Defaults
    12.06  
Cross Default
    12.07  
Remedies Not Exclusive
    12.08  
Non-Waiver
    12.09  
Recovery of Adjustments
    12.10  
 
       
ARTICLE XIII — SUBORDINATION & ACKNOWLEDGEMENTS
 
       
Mortgages
    13.01  
Certificates
    13.02  
Recognition Agreement
    13.03  
 
       
ARTICLE XII — ACCESS BY LANDLORD
 
       
Exhibiting Leased Premises
    14.01  
Expansion, Alteration
    14.02  

-iii-



--------------------------------------------------------------------------------



 



              Section  
ARTICLE XV — MISCELLANEOUS
 
       
Notice
    15.01  
Registration
    15.02  
Planning Act
    15.03  
Obligations as Covenant
    15.04  
Severability
    15.05  
Unavoidable Delays
    15.06  
Evidence of Payments
    15.07  
Overholding
    15.08  
Lien
    15.09  
Goods and Services Tax
    15.10  
Time of Essence
    15.11  
Law
    15.12  
Captions/Headings
    15.13  
Joint and Several Liability
    15.14  
Tenant Partnership
    15.15  
Environmental Assessments
    15.16  
Easements
    15.17  
Entire Agreement
    15.18  
Effect of Lease
    15.19  
 
       
ARTICLE XVI – ADDITIONAL PROVISIONS
 
       
Option to Terminate
    16.01  
Landlord Interest
    16.02  

SCHEDULES
SCHEDULE “A” – Site Plan
SCHEDULE “B” – Legal Description of Lands
SCHEDULE “C” – Definitions
SCHEDULE “D” – Landlord’s Work
SCHEDULE “E” – Tenant Confirmation of Maintenance Service
SCHEDULE “F” – Notice by Tenant of Exercise of Option to Extend
SCHEDULE “G” – Landlord Agreement

-iv-



--------------------------------------------------------------------------------



 



THIS INDENTURE dated as of the 19th day of November, 2009,
BETWEEN:
ORLANDO CORPORATION,
a corporation duly incorporated under the
laws of the Province of Ontario
(Hereinafter called the “Landlord”)
OF THE FIRST PART
— and —
NAVARRE CORPORATION
(Hereinafter called the “Tenant”)
OF THE SECOND PART
ARTICLE I — DEMISE & TERM:
Premises
     1.01 WITNESSETH that in consideration of the rents, covenants and
agreements hereinafter reserved and contained on the part of the Tenant to be
paid, observed and performed, the Landlord does demise and lease unto the Tenant
and the Tenant leases from the Landlord, the Leased Premises.
Use of Common Areas
     1.02 The use and occupation by the Tenant of the Leased Premises includes
the non-exclusive right of the Tenant, its employees, agents and invitees and
persons having business with the Tenant, in common with the Landlord and all
others entitled thereto, to use the common areas on the Lands including the
driveways, sidewalks and entrances.
Term
     1.03 To have and to hold the Leased Premises for and during the term of
five (5) years commencing on the 1st day of March, 2010 (the “Commencement
Date”) and ending on the 28th day of February, 2015.
If the Leased Premises are not substantially ready for occupation by the Tenant
on the Commencement Date by reason of a delay or delays not caused or
contributed to by the Tenant or anyone acting for or on behalf of the Tenant and
the Tenant has not gone into occupancy, then Rent shall abate and shall not
accrue or be payable until the Leased Premises are substantially ready for
occupation by the Tenant and all dates provided for herein shall be adjusted
accordingly in order to provide for a period of five (5) years from the date
Rent becomes payable hereunder. Any such abatement of Rent shall be accepted by
the Tenant as full and final settlement of any and all claims which the Tenant
may have by reason of the Leased Premises not being substantially ready for
occupancy on the Commencement Date. A certificate or report by the Landlord’s
Architect verifying that the Leased Premises are substantially ready for
occupation shall be conclusive and binding upon the Tenant.
Early Access
     1.04 Provided that: (i) the Tenant has delivered to the Landlord this Lease
duly executed in form acceptable to the Landlord; (ii) the Tenant has delivered
to the Landlord the deposit as set out in Section 2.05 of this Lease; and
(iii) the

 



--------------------------------------------------------------------------------



 



Tenant on behalf of itself and its employees, contractors, subcontractors,
agents and representatives agree in writing with the Landlord to comply with all
requirements under the Landlord’s “Health and Safety Policy and Procedures
Handbook” (a copy of which is available upon request), the Tenant shall be
entitled to have early access (“Early Access”) to the warehouse portion of the
Leased Premises for the period which is thirty (30) days prior to the
Commencement Date (the “Early Access Period”) in order to prepare the Leased
Premises for its occupancy, provided that: (a) such Early Access shall not
interfere with or delay the Landlord in the performance of the Landlord’s Work;
and (b) the Tenant, its employees, contractors, subcontractors, agents or
representatives shall not breach any of the requirements of the “Health and
Safety Policy & Procedures Handbook” during such Early Access, failing which
such Early Access shall be denied. During the Early Access Period the Tenant
shall not be obligated to pay Basic Rent, but shall pay Additional Rent and
utility costs and shall observe and perform all of the Tenant’s other covenants
and obligations set out in this Lease.
Option to Extend
1.05 If the Tenant pays the Rent as and when due and is not in material default
of the terms, covenants and conditions to be performed by it hereunder (without
limitation, non-payment of Rent shall be deemed to be a “material” default), and
provided no cure periods have expired if the Tenant has at any point during the
Term been in default of the terms herein, and provided that the financial
strength of the Tenant has not diminished from that existing as at the date of
this Lease and further provided that the Tenant has maintained the Leased
Premises to standards required herein subject to reasonable wear and tear, the
cumulative effect of which does not amount to a state of disrepair, the Tenant
shall have the option to extend this Lease for a further term of five (5) years
upon the same terms and conditions contained in this Lease except:

  (a)   There shall be no Landlord’s Work or Early Access;     (b)   There shall
be no further option to extend this Lease; and     (c)   The Basic Rent payable
by the Tenant during such extended term shall be fair market rent as of the date
of commencement of the extended term based on similar terms, considering
premises of similar age, location and use as the Leased Premises. If the
Landlord and the Tenant cannot agree on the Basic Rent for the extended term at
least ninety (90) days prior to the commencement of the extended term, the same
shall be determined by arbitration as hereinafter set out.         In the case
of any dispute between the Landlord and the Tenant with respect to the Basic
Rent payable in the extended term, each of the Landlord and the Tenant shall at
once agree upon the appointment of an arbitrator and shall submit the dispute to
the arbitrator for determination in accordance with the provisions of the
Arbitration Act, 1991 of Ontario. The decision of the arbitrator so appointed
shall be final and binding upon the Landlord and the Tenant who covenant one
with the other that such dispute shall be decided by arbitration alone and not
by recourse to any court by action at law. If within a reasonable time the
Landlord and the Tenant do not agree upon an arbitrator, the arbitrator may upon
petition of either the Landlord or the Tenant be appointed by a justice of the
Superior Court of Justice. The cost of arbitration shall be apportioned between
the Landlord and the Tenant as the arbitrator may decide.

In order to exercise the extension option, the Tenant shall be required to give
written notice to the Landlord in the form attached hereto as Schedule “F” not
less than nine (9) months and not more than fifteen (15) months before the
expiry of the initial Term of this Lease, failing which, this option to extend
will become null and void.
Acceptance of Premises
     1.06 The Tenant shall examine the Leased Premises before taking possession
thereof and such taking of possession shall be conclusive evidence as against
the Tenant that at the time thereof the Leased Premises were in good order and
satisfactory condition and that all promises, representations and undertakings
by or binding upon the Landlord with respect to any alteration, remodeling or
decorating of or installation of fixtures in the Leased Premises, have been
fully satisfied and performed by the Landlord. The Tenant acknowledges that the
existing leasehold improvements, if any, are acceptable and that the Tenant is
taking possession of the Leased Premises as is, subject to the completion of the
Landlord’s Work itemized in Schedule “D” attached to this Lease.

 



--------------------------------------------------------------------------------



 



Quiet Enjoyment
     1.07 If the Tenant pays the Rent hereby reserved and observes and performs
the covenants on its part contained in this Lease, then the Tenant may peaceably
possess and enjoy the Leased Premises for the Term hereby granted without
disturbance from the Landlord or any other party lawfully claiming by, from or
under the Landlord.
ARTICLE II — RENT:
Intent of Lease
     2.01 The Tenant acknowledges that it is intended and agreed that this is a
completely carefree net lease for the Landlord except as expressly hereinafter
set out and it is the mutual intention of the parties hereto that the Basic Rent
herein provided to be paid shall be net to the Landlord clear of all taxes,
costs, charges, expenses and outlays arising from or relating to the Complex and
that the Tenant shall bear its Proportionate Share of all costs relating to the
operation, maintenance and repair of the Complex (save only as otherwise
specifically set out in this Lease) including, and without limiting the
generality of the foregoing, the Tenant’s Proportionate Share of Taxes and
Operating Costs and all taxes, costs, charges, expenses and outlays of any
nature or kind whatsoever relating to the Leased Premises, the use and occupancy
thereof, the contents thereof and the business carried on therein. Any amount
and any obligation which is not expressly declared herein to be that of the
Landlord pertaining to the Complex or the Leased Premises shall be deemed to be
the obligation of the Tenant to be performed by or at the Tenant’s expense.
Charges of a kind personal to the Landlord such as by way of example taxes
assessed upon the income of the Landlord and principal and interest payments to
be made by the Landlord in satisfaction of mortgages now or hereafter registered
against the Complex, shall not be the responsibility or obligation of the
Tenant.
Basic Rent
     2.02 Yielding and paying therefor yearly and every year during the Term
unto the Landlord as Basic Rent for the Leased Premises the sum of $132,709.50
in lawful money of Canada to be paid in advance in equal consecutive monthly
installments of $11,059.13 on the first day of each and every month during the
Term, the first of such payments to be made on the Commencement Date. If the
Term commences on any day other than the first or ends on any day other than the
last day of a month, then Basic Rent for the fractions of a month at the
commencement and at the end of the Term shall be adjusted pro rata on a per diem
basis.
Calculation of Basic Rent
     2.03 The Basic Rent is calculated on the basis of the Rentable Area of the
Leased Premises being 29,491 square feet multiplied by $4.50 per square foot per
annum.
Additional Rent
     2.04 The Tenant shall pay Additional Rent due and owing to the Landlord
within ten (10) days of written demand therefor or as otherwise hereinafter
expressly set out and all other Additional Rent on the due date thereof.
Deposit Payable to Landlord
     2.05 In order to induce the Landlord to enter into this Lease and to secure
all obligations and covenants of the Tenant hereunder (including without
limitation, the repair and restoration obligations of the Tenant with regard to
improvements to the Leased Premises) as well as the Landlord’s Leasing Costs
and, without limiting any claims or other remedies which the Landlord may have
against the Tenant, to compensate the Landlord, in part, for damages that may be
suffered by the Landlord as a result of an Event of Default and/or early
termination of the Lease, the Tenant agrees to deliver to the Landlord (without
any liability on the part of the Landlord for payment of interest thereon), the
following deposits (receipt of which is hereby acknowledged by the Landlord):

  (a)   $17,882.61 (inclusive of goods and services tax), to be held by the
Landlord and applied on account of the Basic Rent and Additional Rent for the
first month of the Term; and

 



--------------------------------------------------------------------------------



 



  (b)   $17,031.06 (exclusive of goods and services tax), to be held by the
Landlord as security for the full and faithful performance by the Tenant of all
the agreements, terms, covenants and conditions herein set forth and applied
against expenses or other costs or damages incurred by the Landlord and, subject
to Section 12.02 hereof to be payable as liquidated damages and not as penalty,
upon forfeiture, default or early termination, without prejudice to any further
claims by the Landlord for damages and/or any remedy for recovery thereof. In
the event the Tenant observes and performs the terms and conditions on its part
under this Lease throughout the Term and the Leased Premises are then in proper
repair, such monies shall be returned to the Tenant within thirty (30) days
following the expiry of the Term of this Lease.

Payments to Landlord
     2.06 All payments to be made by the Tenant to the Landlord under this Lease
shall be made at the address hereinafter designated or, at such other place or
places as the Landlord may designate in writing, or to such agent of the
Landlord as the Landlord may from time to time direct. In the case of any
default in payment of Rent hereunder, the Landlord may at its option apply the
next payments received by the Tenant firstly toward overdue charges, secondly to
overdue Rent and lastly to Rents currently owing.
Pre-Authorized Bank Debit
     2.07 If the Tenant is late in the payment of any Rent (or any part thereof)
in any two (2) consecutive months or more than twice in any twenty-four
(24) month period, then the Tenant shall forthwith provide the Landlord upon
written demand with such written authorization as may be required from time to
time to debit the Tenant’s bank account in favour of the Landlord for
outstanding amounts owing by the Tenant to the Landlord under the Lease.
Overdue Rent
     2.08 The Tenant covenants to pay the Basic Rent and all other charges
provided for in this Lease on their respective due dates in full. The Tenant
shall pay the Landlord an administration fee of $200.00 for each month or part
thereof plus interest on all overdue Rent, such interest to be calculated from
the date upon which the amount is first due hereunder until actual payment
thereof and at a rate of five percent (5%) per annum in excess of the minimum
lending rate charged to prime commercial borrowers by the Landlord’s bank from
time to time. Notwithstanding the foregoing, if Rent is not paid on its due date
more than twice in any twenty-four (24) month period, then thereafter for each
subsequent occasion on which the Tenant is late in the payment of Rent, in whole
or in part, beyond the date appointed for the payment thereof, the Tenant shall
pay to the Landlord interest equal to 2% of such Rent payable for that month
calculated monthly for each and every month (or part month) that such Rent
remains outstanding. Interest as aforesaid shall be deemed to be Rent hereunder.
Set-Off
     2.09 All Rent payable by the Tenant to the Landlord shall be paid without
any deduction, set-off or abatement whatsoever except as hereinafter expressly
provided.
Review of Tenant’s Financial Statements
     2.10 If the Tenant is late in the payment of any Rent (or any part thereof)
in any two (2) consecutive months or more than twice in any twenty-four
(24) month period, then the Tenant shall, at its own cost and expense, forthwith
provide the Landlord within ten (10) days of receipt of written demand with its
most recent annual audited financial statement and such other financial records
and books of account of the Tenant as may be required by the Landlord so as to
adequately enable it to determine to its satisfaction the financial status of
the Tenant.
ARTICLE III — TAXES:
Taxes Payable by Landlord
     3.01 The Landlord shall pay the Taxes charged on the Complex to the
applicable taxing authority, subject to reimbursement by the Tenant as
hereinafter set out. The Landlord shall have no obligation to contest or
litigate the

 



--------------------------------------------------------------------------------



 



imposition of any Taxes. The Landlord may defer payment of Taxes to the extent
permitted by law if it diligently pursues or causes to be pursued the contest or
appeal of the Taxes, however, the Tenant is not liable for any interest,
penalties or additional Taxes incurred as a result of the Landlord’s deferment
of the payment of Taxes to the taxing authorities, except to the extent the
Tenant has not paid Taxes to the Landlord under this Lease.
Taxes Payable by Tenant

  3.02  (a)    If there is a separate assessment for Taxes with respect to the
Leased Premises (which separate assessment shall be deemed to include any
valuation of the Leased Premises by the relevant realty tax assessor, as
evidenced by such assessor’s separate valuation and/or working papers that may
be available to the Landlord from time to time), and if such separate assessment
together with all other separate assessments for such other lands and/or
buildings included in the assessment roll (the “Complex”) equals the total
assessment for Taxes for the Complex, and if the Landlord so directs, the Tenant
shall pay as Additional Rent, the amount calculated by multiplying such
assessment for the Leased Premises by the applicable Tax Rate which amount
shall, for the purposes of this Article III only and notwithstanding anything
else herein contained, be the Tenant’s “Proportionate Share” of Taxes for the
Complex.

  (b)   If there is no separate assessment for Taxes with respect to the Leased
Premises, or if there is a separate assessment but such assessment together with
all other separate assessments relating to the Complex does not equal the total
assessment for the Taxes for the Complex, then until such time as there is a
separate assessment for Taxes with respect to the Leased Premises which together
with all other such separate assessments equals the total assessment for Taxes
for the Complex, and until such time as the Landlord has issued a direction to
pay Taxes pursuant to paragraph (a) of this Section 3.02, the Tenant shall pay
to the Landlord, as Additional Rent, its Proportionate Share of the Taxes for
the Complex, adjusting the occupied tax rate for the Tenant’s specific use of
the Leased Premises; provided that the Landlord may, at its option acting
reasonably, apportion the total assessment for Taxes for the Complex amongst the
leaseable premises of the Complex, including the Leased Premises, based on
generally accepted real estate appraisal practices applied consistently and
equitably.     (c)   Notwithstanding paragraphs (a) and (b) of this
Section 3.02, if the Leased Premises or the Complex is not fully assessed as an
occupied commercial or industrial property for determination of Taxes in any
Year, then the Landlord shall adjust the Taxes to an amount that would have been
determined if the Leased Premises and the Complex were fully assessed as an
occupied commercial or industrial property. Furthermore, if the Leased Premises
are at any time during the Term assessed for the support of Separate Schools, or
if the Taxes are increased by reason of any installations made in or upon or any
alterations made in or to the Leased Premises by the Tenant or by the Landlord
on behalf of the Tenant, the Tenant shall pay the amount of such increase
forthwith to the Landlord upon receipt of notice thereof.

Tenant’s Business and Other Taxes
     3.03 In addition to the Taxes payable by the Tenant pursuant to
Section 3.02, the Tenant shall pay to the lawful taxing authorities or to the
Landlord if the Landlord so directs:

  (a)   all taxes, rates, duties, assessments and other charges that are levied,
rated, charged or assessed against or in respect of all improvements, equipment
and facilities of the Tenant on or in the Leased Premises or the Complex or any
part thereof; and     (b)   every tax and license fee which is levied, rated,
charged or assessed against or in respect of and every business carried on in
the Leased Premises or in respect of the use or occupancy thereof or any part of
the Lands or the Building by the Tenant and every subtenant or licensee of the
Tenant or against the Landlord on account of its interest in the Complex, save
and except capital tax personal to the Landlord (which is not otherwise provided
for under this Lease) and whether in any case, any such taxes, rates, duties,
assessments or license fees are rated, charged or assessed by any federal,
provincial, municipal, school or other body during the Term; and

 



--------------------------------------------------------------------------------



 



  (c)   the full amount of any taxes in the nature of a business transfer tax,
value added tax, sales tax or any other tax levied, rated, charged or assessed
in respect of the Rent payable by the Tenant under this Lease or in respect of
the rental of space under this Lease, whether characterized as a goods and
services tax, sales tax, value added tax, business transfer tax or otherwise.

Payment of Taxes

  3.04  (a)    The Landlord shall be entitled at any time or times in any Year,
upon at least fifteen (15) days notice to the Tenant to require the Tenant to
pay to the Landlord the Tenant’s Proportionate Share of the Taxes for such Year
in equal monthly installments. Such monthly amount shall be determined by
dividing the Tenant’s Proportionate Share of Taxes by the number of months for
the period from January 1st in each Year of the Term until the due date of the
final installment of Taxes as established by the applicable taxing authority
from time to time in each Year (“Installment Period”) and shall be paid by the
Tenant to the Landlord, monthly as Additional Rent, on the date for payment of
monthly rental payments during the Installment Period. The Landlord shall be
entitled subsequently during such Year, upon at least fifteen (15) days notice
to the Tenant, to revise its estimate of the amount of increase of such Taxes
and the said monthly installment shall be revised accordingly. All amounts
received under this provision in any Year on account of the estimated amount of
such Taxes shall be applied in reduction of the actual amount of such Taxes for
such Year. If the amount received is less than the Tenant’s Proportionate Share
of the actual Taxes, the Tenant shall pay any deficiency to the Landlord as
Additional Rent within fifteen (15) days following receipt by the Tenant of
notice of the amount of such deficiency. If the amount received is greater than
the Tenant’s Proportionate Share of the actual Taxes, the Landlord shall either
refund the excess to the Tenant as soon as possible after the end of the Year in
respect of which such payments were made or, at the Landlord’s option, shall
apply such excess against any amounts owing or becoming due to the Landlord by
the Tenant, provided that if the Tenant is then in default hereunder, the
Landlord may defer dealing with such excess until the default is cured.

  (b)   Taxes payable pursuant to paragraphs (a) and (b) of Section 3.03 shall
be paid by the Tenant when due if separate tax bills are issued and otherwise
shall be paid to the Landlord within ten (10) days written demand therefor.    
(c)   Taxes payable pursuant to paragraph (c) of Section 3.03 shall be paid to
the Landlord within ten (10) days written demand therefor or at such time or
times as the Landlord from time to time determines by notice in writing to the
Tenant.     (d)   If the Term of this Lease commences or ends on any day other
than the first or last day, respectively, of a Year, the Tenant shall be liable
only for the portion of the Taxes for such Year as falls within the Term,
determined on a per diem basis.

ARTICLE IV — OPERATING COSTS:
Tenant’s Covenant to Pay Operating Costs
     4.01 The Tenant covenants to pay to the Landlord as Additional Rent the
Tenant’s Proportionate Share of the Operating Costs for the Year during each
Year of the Term in accordance with the provisions of Section 4.02.
Payment of Operating Costs
     4.02 The Landlord shall be entitled at any time or times in any Year, upon
at least fifteen (15) days’ notice to the Tenant to require the Tenant to pay to
the Landlord monthly, on the date for payment of monthly rental installments, as
Additional Rent, an amount equal to one-twelfth (1/12) of the amount estimated
by the Landlord to be the amount of the Tenant’s Proportionate Share of the
Operating Costs for such Year. The Landlord shall be entitled subsequently
during such Year, upon at least fifteen (15) days’ notice to the Tenant, to
revise its estimate of the amount of the Tenant’s Proportionate Share of the
Operating Costs and the said monthly installment shall be revised accordingly.
All amounts received under this provision in any Year on account of the
estimated amount of the Tenant’s Proportionate Share of the

 



--------------------------------------------------------------------------------



 



Operating Costs shall be applied in reduction of the actual amount of the
Tenant’s Proportionate Share of the Operating Costs for such Year. Within a
reasonable time after the end of the period for which the estimated payments
have been made, and in no event later than one hundred and eighty (180) days
after the expiry of the previous calendar year, the Landlord shall deliver to
the Tenant a written statement (the “Reconciliation Statement”) setting out in
reasonable detail the amount of the Operating Costs for such period calculated
on the basis of a calendar year and the Tenant’s Proportionate Share thereof. If
the amount received is less than the actual amount of the Tenant’s Proportionate
Share of the Operating Costs for such Year, the Tenant shall pay any deficiency
to the Landlord as Additional Rent within fifteen (15) days following receipt by
the Tenant of notice of the amount of such deficiency. If the amount received is
greater than the actual amount of the Tenant’s Proportionate Share of the
Operating Costs, the Landlord shall either refund the excess to the Tenant as
soon as possible after the end of the Year in respect of which such payments
were made, or at the Landlord’s option, shall apply such excess against any
amounts owing or becoming due to the Landlord by the Tenant, provided that if
the Tenant is then in default hereunder, the Landlord may defer dealing with
such excess until such default is cured.
Upon written request from the Tenant (Tenant agreeing to act reasonably and in a
bona fide manner in making a request), the Landlord shall make available to the
Tenant (at the Landlord’s office and on a confidential basis) reasonable
information pertaining to the Year for which the Reconciliation Statement has
been rendered and which is readily available within Landlord’s possession or
control in order to assist Tenant in substantiating the Reconciliation Statement
(“Additional Information”). The Tenant shall have ninety (90) days following the
delivery of the Reconciliation Statement to notify the Landlord in writing that
it disputes or continues to dispute the Reconciliation Statement (or any
Additional Information or the sufficiency of Additional Information), failing
which the Reconciliation Statement (and any Additional Information delivered by
the Landlord) shall be deemed to be sufficient, accurate, conclusive and binding
on the Tenant and Landlord in all respects. If the Tenant disputes or continues
to dispute any portion of the Reconciliation Statement (or the Additional
Information or the sufficiency of the Additional Information), its sole remedy
shall be to give the Landlord written notice specifying the items or issues in
dispute and requiring the Landlord to have its external accountant review the
Reconciliation Statement (and Additional Information, if applicable) and prepare
a report (the “Report”) in respect of the disputed items, provided that such
notice shall be delivered to the Landlord within ninety (90) days following
delivery of the Reconciliation Statement, failing which the Reconciliation
Statement shall be deemed to be accurate, conclusive and binding on the Tenant
in all respects. Such Report shall be at the Tenant’s sole cost and expense (to
be added to Additional Rent hereunder) unless the Report states that Operating
Costs as determined by such accountant are actually lower by three (3%) percent
or more than Operating Costs as set out in the Reconciliation Statement, in
which case such Report shall be at the Landlord’s sole cost and expense. Any
Report issued by the Landlord’s accountant shall be conclusive and binding upon
the Tenant.
If as a result of the Landlord providing any Additional Information or Report to
the Tenant, it is determined that any item shown on the Reconciliation Statement
is not accurate (whether or not such item was in dispute), the parties will make
appropriate adjustments to such items for the Year concerned, and any corrected
amount on account of Operating Costs determined to be owing by the Tenant to the
Landlord, as a result of such readjustment, shall be payable within fifteen
(15) days of written demand. Any corrected amount determined to be owing by the
Landlord to the Tenant shall be payable within fifteen (15) days of the Tenant
confirming to the Landlord in writing that all issues concerning the
Reconciliation Statement in question have been resolved, or at the Landlord’s
option, such corrected amount may be applied against any amounts owing or
becoming due to the Landlord by the Tenant.
Any request for Additional Information or a Report hereunder must be made by the
named Tenant herein or a permitted assignee of the Tenant’s interest in this
Lease, and the Landlord shall not be required to respond if: i) the request is
not made within the time period provided for herein; or ii) at the time of
making any such request the Tenant is insolvent or otherwise in default under
this Lease after any applicable cure periods. Should the Tenant choose to use an
agent to review any Additional Information or Report or to assist it in
verifying the Reconciliation Statement or any Additional Information, it shall
disclose to the Landlord the terms of the agent’s engagement, and the Landlord
may require that all communications be conducted through a senior financial
officer of the Tenant. The Tenant expressly agrees that any such agent shall not
be retained by Tenant on a contingency fee basis and must be an accounting or
other recognized consulting firm that agrees to maintain the confidentiality of
all information received by it.

 



--------------------------------------------------------------------------------



 



ARTICLE V — UTILITIES:
Utility Charges
     5.01 The Tenant shall pay to the Landlord, or if the Landlord so directs,
to suppliers thereof on the due dates, all charges for electric current and all
other utilities supplied to or used in connection with the Leased Premises. The
parties acknowledge that the Leased Premises are separately metered for all
utilities, except water. The Tenant shall pay to the Landlord, in advance by
monthly installments as Additional Rent, such amount as may be reasonably
estimated by the Landlord’s engineer from time to time as the cost of such water
for the Leased Premises (which amount shall include, without limitation, the
Landlord’s management fee of fifteen percent (15%) of the invoiced charges
therefore). In the event of any dispute between the Landlord and the Tenant as
to the amount of such water costs, the opinion of the Landlord’s engineer shall
be final and binding on the Landlord and the Tenant. In no event, and
notwithstanding anything to the contrary in this Lease, shall the Landlord be
liable for any temporary or additional utility costs or charges, any business
loss or injury to the Tenant, its servants, agents, employees, customers or
invitees or to any property of the Tenant or any loss or injury to any property
of any other person, firm or corporation on or about the Leased Premises caused
by an interruption or failure in the supply of any such utilities to the Leased
Premises.
Meters
     5.02 In the event of any abnormal consumption of any utility on the Leased
Premises due to the nature of the Tenant’s business or the use of particular
machinery, equipment or appliances, the Landlord shall have the right to require
the Tenant to install a separate meter at the Tenant’s expense. The Tenant shall
advise the Landlord forthwith of any installations, appliances, machinery or
equipment used by the Tenant which consume or are likely to consume large
amounts of electricity, water or other utilities.
Heating
     5.03 Subject to the Landlord’s obligation to replace the office area roof
top HVAC units in accordance with Section 6.07 of this Lease, the Tenant
covenants and agrees to heat the Leased Premises at its own expense to a
reasonable temperature to prevent the occurrence of any damage to the Leased
Premises and/or the Building, by cold or frost.
Service Contracts
     5.04 The Tenant covenants and agrees to take out and keep in force
throughout the Term, at it own cost, a standard servicing contract (the
“Servicing Contract”) with a capable and reputable company for the preventative
maintenance and service of the heating units and furnaces and air-conditioning
equipment serving the Leased Premises (the “Equipment”), such contract to
include, without limitation, the quarterly inspection of rooftop heating and
cooling units and controls and the annual inspection of exhaust fans, electric
force flow heaters, electric heating coils and gas fired unit heaters. During
each such inspection, the manufacturer’s recommended service shall be carried
out, all air filters shall be replaced, any required adjustments to V-belt
drives shall be made, and all other required service shall be undertaken. The
Tenant agrees to provide the Landlord, annually throughout the Term,
confirmation of Equipment maintenance and service in the form attached hereto as
Schedule “E”, which confirmation shall include, without limitation, copies of
each Servicing Contract together with reports of the service contractor setting
out the maintenance work undertaken. Should the Tenant fail to provide the
Landlord with copies of each Servicing Contract or such annual confirmation of
maintenance and service by the end of each calendar year, the Landlord may, at
its option, without obligation and without notice to the Tenant, inspect the
Equipment and the Landlord’s cost of such inspections and any re-inspections in
connection therewith, plus the Landlord’s management fee of 15% of such costs,
shall be paid to the Landlord by the Tenant forthwith on demand as Additional
Rent.
ARTICLE VI — MAINTENANCE & REPAIR:
Tenant to Maintain and Repair
     6.01 Subject only to Section 6.07 of this Lease, the Tenant shall at its
own cost repair, replace, maintain and keep the Leased Premises and every part
thereof, including without limitation the Leasehold Improvements and the
heating, ventilating and air- conditioning equipment exclusively serving the
Leased Premises (whether within or outside of the Leased Premises), fixtures and
furnishings (whether or not installed or furnished by the Tenant), in good and
substantial repair and condition as a prudent owner would do, subject to
reasonable wear and tear, the cumulative effect of which does not amount to a
state of disrepair. The Tenant agrees that the Landlord may enter and view the
state of repair and condition and that the Tenant shall repair in accordance
with forty-eight (48) hours notice in writing from the Landlord (save and except
in the case of an emergency, in which case no notice shall be required);
provided that if the Tenant neglects to so maintain or to make such repairs or
replacements promptly after notice, the Landlord may, at its option and without

 



--------------------------------------------------------------------------------



 



obligation, do such maintenance or make such repairs or replacements at the
expense of the Tenant, and in any and every such case the Tenant covenants with
the Landlord to pay to the Landlord forthwith as Additional Rent all sums which
the Landlord may have expended in doing such maintenance and making such repairs
and/or replacements together with such further or other costs or fees pursuant
to Section 12.06 of this Lease; provided further that the doing of such
maintenance or the making of any such repairs or replacements by the Landlord
shall not relieve the Tenant from its obligation to maintain, repair and
replace.
Repair Where Tenant At Fault
     6.02 If the Lands or the Building (save only the Leased Premises),
including, without limitation, the boilers, engines, pipes and other apparatus
(or any of them) used for the purposes of heating, ventilating or
air-conditioning the Building or if the water pipes, drainage pipes, electric
lighting or other equipment of the Building or if the roof or outside walls of
the Building require repair or become damaged or destroyed through the use of
the Leased Premises or the willful act, negligence or misuse of the Tenant or
those for whom at law it is responsible, the expense of the necessary repairs,
replacements or alterations, together with such further or other costs or fees
pursuant to Section 12.05 of this Lease shall be borne by the Tenant who shall
pay the same to the Landlord forthwith upon written demand as Additional Rent.
Alterations
     6.03 The Tenant shall not, without the prior written approval of the
Landlord (such approval not to be unreasonably withheld or delayed), make any
installations, alterations, additions, partitions, repairs or improvements
(“Changes”) in or to the Leased Premises (including, without limitation the
electrical, lighting, heating, ventilating, air-conditioning, sprinkler,
roofing, fire protection, security or other systems therein), provided that the
Landlord’s approval may be unreasonably withheld if such Changes affect or
increase the load upon any of the structural portions of the Leased Premises.
The Tenant’s request for approval shall be in writing and accompanied by an
adequate description of the contemplated work and the working drawings and
specifications therefor in print form and on CAD disks. The Landlord’s costs of
having its architects, engineers or others examine such drawings and
specifications shall be payable by the Tenant upon written demand as Additional
Rent. Once consent of the Landlord has been obtained in connection with any such
work, the Tenant shall not make any modifications thereto (including, without
limitation, changes required in order to obtain a building permit) unless and
until it has submitted revised drawings and specifications and obtained the
Landlord’s further written approval of the proposed changes. The Landlord may
require that any or all such work be done by contractors or workmen first
approved by the Landlord, acting reasonably, and where the Landlord is working
inside the Leased Premises at the time of such approval, the Landlord may
require that such contractors and workmen have union affiliations compatible
with those of the Landlord’s contractors and workmen). All such work shall be
subject to inspection by and the reasonable supervision of the Landlord and
shall be performed in accordance with all Applicable Laws and any reasonable
conditions and regulations imposed by the Landlord (including but not limited to
payment of a reasonable security deposit to ensure the Tenant’s compliance with
the obligations hereunder and the Landlord’s reasonable supervision fees), and
shall be completed in a good and workmanlike manner and with reasonable
diligence in accordance with the approvals given by the Landlord. Any
connections of apparatus to the base electrical, plumbing, heating, ventilating
or air-conditioning systems shall be deemed to be an alteration within the
meaning of this Section. The Tenant shall, at its own cost and before
commencement of any work, obtain all necessary building or other permits and
keep same in force. The Tenant shall not apply for any applicable permits or
approvals unless the Tenant provides to the Landlord a copy of the approval or
permit application, as the case may be, together with all supporting
documentation or drawings attached thereto and obtains the Landlord’s
authorization in writing to submit such application to the relevant authority.
The Tenant shall obtain and provide to the Landlord within a reasonable period
of time from substantial completion a final inspection and clearance of such
work permits/approvals. Within sixty (60) days of substantial completion of the
work, the Tenant shall also deliver to the Landlord “as-built” drawings in print
form and on CAD disks, failing which the Landlord shall be entitled to charge
the Tenant $50.00 for each day of delay until the required drawings are in the
Landlord’s possession. Notwithstanding the foregoing, the Landlord’s consent
shall not be required in connection with the Tenant’s routine repairs and
equipment hook-ups (other than installation of security systems that affect fire
exits) where no building permit or modification to base Building systems is
required. The Tenant acknowledges and agrees that notwithstanding that the
Landlord may review and approve or undertake on behalf of the Tenant the
installation of any alterations or Tenant modifications or improvements in or
relating to the Leased Premises, it is the responsibility of the Tenant (and not
that of the Landlord) to ensure that such alterations, modifications and
improvements and the Tenant’s occupancy thereof fully comply in all respects
with Applicable Laws, including, without limitation, ensuring that all exit
doors and corridors, door locking mechanisms and security systems comply with
applicable fire codes and regulations from time to time in effect. Should the
Tenant fail to deliver any required final “as-built” drawings or specifications,
the Landlord shall be entitled to prepare the same on behalf

 



--------------------------------------------------------------------------------



 



of the Tenant, and should the Tenant otherwise fail to comply with any of the
other requirements of this Section 6.03, the Landlord may (without obligation)
complete such restoration, modify its building records, and/or conduct such
inspections and re-inspections, all as it may deem necessary, and the Landlord’s
cost in so doing shall be paid by the Tenant to the Landlord together with
fifteen percent (15%) of such costs as a management and supervisory fee,
forthwith on written demand as Additional Rent.
Notice of Accidents
     6.04 The Tenant shall notify the Landlord promptly and in writing of any
accident or damages to or defect in the Leased Premises, the Building, or any
part thereof including, without limitation, the heating, ventilating and air
conditioning apparatus, water and gas pipes, telephone lines, electrical
apparatus or other building services of which it is aware.
Construction Liens
     6.05 The Tenant covenants to pay promptly all its contractors and material
men and do any and all things necessary to minimize the possibility of a lien
attaching to the Leased Premises or to any part of the Building or the Lands
and, should any such lien be made or filed, the Tenant shall discharge the same
forthwith (after notice thereof is given to the Tenant), but in any event not
later than ten (10) days after notice, at the Tenant’s expense. In the event the
Tenant shall fail to cause any such lien to be discharged as aforesaid, then, in
addition to any other right or remedy of the Landlord, the Landlord may, but it
shall not be so obligated, vacate from title or discharge same by paying into
Court the amount necessary to vacate the lien, and the amount so paid by the
Landlord and all costs and expenses including but not limited to solicitor’s
fees (on a substantial indemnity basis), incurred for the discharge of such lien
shall be due and payable by the Tenant to the Landlord as Additional Rent on
written demand. In the event that any lien claimant in respect of work performed
on behalf of the Tenant commences an action in which the Landlord is named as a
party defendant and service of the statement of claim is effected upon the
Landlord, the Tenant shall indemnify the Landlord for all of its legal costs.
Removal of Fixtures and Improvements
     6.06 Leasehold Improvements shall immediately become the property of the
Landlord upon affixation or installation without compensation therefor to the
Tenant but the Landlord is under no obligation to repair, maintain or insure
Leasehold Improvements. Leasehold Improvements shall not be removed from the
Leased Premises either during or at the expiration or earlier termination of the
Term, except that the Tenant shall, at the end of the Term remove such Leasehold
Improvements installed or constructed by or on behalf of the Tenant, as the
Landlord may require to be removed, save and except for the Landlord’s Work as
set out in Schedule “D” attached to this Lease. The Tenant may, during the Term,
remove its trade fixtures provided that the Tenant is not in default under this
Lease beyond any applicable cure period and such trade fixtures are immediately
replaced by trade fixtures of equal or comparable value. The Tenant shall at the
expiration or earlier termination of the Term remove its trade fixtures as the
Landlord may require. Any removal of Leasehold Improvements and/or the Tenant’s
trade fixtures shall be done at the Tenant’s sole cost and expense and the
Tenant shall forthwith repair at its own cost any damage caused to the Leased
Premises or the Building or any part thereof by the installation or removal of
Leasehold Improvements and/or trade fixtures. If the Tenant does not remove its
trade fixtures at the expiration or earlier termination of the Term, then the
trade fixtures shall, at the option of the Landlord, become the property of the
Landlord and may be removed from the Leased Premises and/or sold or otherwise
disposed of by the Landlord in such manner as it deems advisable, all at the
sole cost and expense of the Tenant. For greater certainty, the Tenant’s trade
fixtures shall not include any heating, ventilating or air-conditioning
equipment or other building services or floor covering affixed to the floor of
the Leased Premises. The obligations of the Tenant set forth in this Section
shall survive the expiry or other termination of the Term.
Roof & Office Rooftop HVAC Replacement
     6.07 The Tenant covenants to pay to the Landlord as Additional Rent
hereunder the amount of $0.25 per square foot of the Rentable Area of the Leased
Premises per annum toward eventual built-up roof and roof membrane replacement
and the amount of $0.04 per square foot of the Rentable Area of the Leased
Premises per annum toward eventual replacement of office area rooftop HVAC units
including major components (i.e. compressors and heat exchangers). Provided
that: (i) the Tenant has been charged and has paid such amounts; (ii) the office
rooftop HVAC equipment or built-up roof and roof membrane replacement as the
case may be, is not required due to the negligence or misuse of the Tenant; and
(iii) in the case of the office rooftop HVAC units, the Tenant has complied with
its reporting and maintenance obligations hereunder,

 



--------------------------------------------------------------------------------



 



then the Landlord shall, at its expense, replace the office rooftop HVAC units,
including the major components thereof, and the built-up roof and roof membrane
when the same reach the end of their economically useful lives, as determined by
the Landlord, acting reasonably. The foregoing charges shall be paid in equal
monthly installments as Additional Rent and shall be fixed for the initial Term
of this Lease but shall be adjusted by the Landlord at the commencement of any
extension to amounts that equal the then replacement costs amortized, in the
case of the built-up roof (including the membrane), over a twenty-five (25) year
period and, in the case of the office rooftop HVAC units, over a ten (10) year
period.
Repair on Termination
     6.08 At the expiration or sooner termination of the Term the Tenant shall,
at its own expense:

  (a)   deliver up possession of the Leased Premises to the Landlord together
with all Leasehold Improvements which the Tenant is required or permitted to
leave therein or thereon in the same condition in which the Tenant is required
under this Lease to repair and maintain the Leased Premises subject to
reasonable wear and tear, the cumulative effect of which does not amount to a
state of disrepair, free and clear of all encumbrances and in a clean and tidy
condition and free of all rubbish and to deliver to the Landlord all keys and
security devices;     (b)   remove from the Complex, at the option of and to the
satisfaction of the Landlord, all machine bases, cabling (electrical or
otherwise), piping (pneumatic, water or otherwise) and wiring (electrical,
computer or otherwise) and wall plates for telephones, computers and other
appliances (together with associated repairs such as drywall patching and
painting as may be required by the Landlord) installed by or on behalf of the
Tenant;     (c)   remove any and all materials which may be deemed by any
applicable legislation as contaminated or hazardous and which have been brought
onto the Complex by the Tenant or those for whom the Tenant is in law
responsible or which have been brought onto the Leased Premises during the Term
by any party (other than by the Landlord or those for whom the Landlord is in
law responsible), and clean up any and all resultant contamination in compliance
with all Applicable Laws and regulations; and     (d)   remove from the Complex,
in compliance with all Applicable Laws and regulations, any and all storage
and/or holding tanks and associated bases (whether above or below ground)
installed by or on behalf of the Tenant and all pits, trench drains and sloped
floors created by or on behalf of the Tenant and restore the Leased Premises to
base building condition in good repair.

The Landlord and the Tenant, at the Tenant’s written request, at least one
hundred and twenty (120) days (and not more than one hundred and fifty
(150) days) prior to the expiry of the Term, or any extension thereof, shall
conduct a preliminary inspection of the Leased Premises for purposes of
determining any repair and/or replacement work to the Leased Premises required
to be carried out by the Tenant in accordance with the terms of this Lease to
the extent determinable at such time and the Landlord shall, at least sixty
(60) days prior to the expiry of the Term, provide to the Tenant in writing a
report setting out in reasonable detail any and all repair and/or replacement
work to the Leased Premises required to be carried out by the Tenant in
accordance with the Lease. Such investigations and the aforementioned report
shall be subject to a final inspection of the Leased Premises upon the expiry of
the Term and the foregoing shall not diminish nor in any way restrict the
Tenant’s obligations under this Lease or the Landlord’s rights and remedies
The covenants contained in this Section shall survive the expiry or other
termination of the Term and if the Tenant should breach any of the foregoing
provisions of this Section then, without prejudice to or limitation of any of
the rights or remedies of the Landlord hereunder or at law and in addition to
paying any costs or expenses incurred by the Landlord, together with such
further or other costs or fees pursuant to Section 12.05 of this Lease, the
Tenant shall pay the Rent required hereunder to be paid by an overholding
tenant, notwithstanding that the Tenant may have vacated the Leased Premises,
for so long as it may reasonably take to complete the required repairs, removal,
restoration or clean-up.
Landlord’s Repair Obligation
     6.09 In the event that any of the footings, foundations, bearing walls,
structural steel and/or metal roof deck (excluding, for clarity, the roof
membrane which will be replaced in accordance with Section 6.07 of this Lease)
of the

 



--------------------------------------------------------------------------------



 



Building require repair or replacement due to defects in their original
construction or design, the same shall be undertaken by the Landlord at its own
expense without chargeback to the Tenant. If such Building components require
repair or replacement as a result of the Tenant’s specific use thereof or its
operations or activities at the Leased Premises or any negligent act or omission
of the Tenant, its employees, agents, contractors or those for whom in law the
Tenant is responsible, then the Tenant shall bear the full cost of such repair
and/or replacement together with the Landlord’s management fee of fifteen
percent (15%) of such costs and expenses.
ARTICLE VII — ASSIGNING & SUBLETTING:
Assigning or Subletting

  7.01  (a)   The Tenant shall not assign this Lease or sublet or franchise,
license, grant concessions in, or otherwise part with or share possession of the
Leased Premises, or any part thereof, (each of the foregoing hereinafter
referred to as a “Transfer”) without the prior written consent of the Landlord,
which consent will not be unreasonably or arbitrarily withheld or delayed; at
the time the Tenant requests such consent the Tenant shall deliver to the
Landlord such information in writing (the “required information”) as the
Landlord may reasonably require, including, without limitation, a copy of the
proposed offer or agreement, if any, to Transfer and the name, address and
nature of business and evidence as to the financial strength of the proposed
assignee or subtenant or other user (any of the foregoing hereinafter referred
to as a “Transferee”). The Landlord shall have fifteen (15) days from the date
of its receipt of the required information to respond to the Tenant’s request
for any consent to a Transfer.         Notwithstanding anything else herein
contained, in no event shall any Transfer of this Lease release or relieve the
Tenant in any regard whatsoever from any of its obligations or liabilities under
or in respect of this Lease including any renewal or extension thereof.        
PROVIDED however, and it is made a condition to any Transfer that:

  (i)   The proposed Transferee of this Lease shall agree in writing with the
Landlord to assume and perform all of the terms, covenants, conditions and
agreements by this Lease imposed upon the Tenant herein in a form to be approved
by the solicitor for the Landlord acting reasonably (which form shall also be
executed by the Tenant) and shall obtain occupancy approval from the local
building and fire departments and provide evidence thereof to the Landlord prior
to taking occupancy of the Leased Premises;     (ii)   The Transferee shall also
waive any rights which it may have at common law in respect of relief from
forfeiture and any rights it may have pursuant to Sections 21 and 39 (2) of the
Commercial Tenancies Act (Ontario), as amended from time to time;     (iii)  
The Tenant shall pay the Landlord all property inspection, administration and
legal fees in connection with the Transfer;     (iv)   The consent of the
Landlord is not a waiver of the requirement of the Landlord’s consent for
subsequent Transfers;     (v)   The acceptance by the Landlord of Rent from a
Transferee without the Landlord’s consent shall not constitute a waiver of the
requirement of such consent nor shall it constitute an acceptance of such party
as the Tenant;     (vi)   The Landlord may, at its option, cancel any rights of
first refusal or first opportunity on additional space referred to in this
Lease, if any;     (vii)   The Leased Premises, at the time of the Transfer,
shall comply in all respects with the standard of repair and maintenance
required of the Tenant pursuant to this Lease and the Lease shall otherwise be
in good standing;

 



--------------------------------------------------------------------------------



 



  (viii)   The Landlord shall have received from the Tenant or the Transferee a
cash deposit or letter of credit (on terms satisfactory to the Landlord) equal
to the last three (3) month’s Basic Rent hereunder (pro-rated in the case of a
request relating to a portion only of the Leased Premises), as security for the
performance of the repair and maintenance obligations of the Tenant and the
Transferee, to be held by the Landlord pending delivery up of the Leased
Premises (or the portion thereof which is subject to the Transfer) by the
Transferee in the condition and to the standard required hereunder;     (ix)  
If the Transfer of the Leased Premises does not take place within sixty
(60) days of the giving of consent by the Landlord the consent shall, at the
Landlord’s option, expire and become null and void; and     (x)   If, following
any assignment of this Lease, it is disaffirmed, disclaimed or terminated by any
trustee in bankruptcy of a Transferee, the original Tenant named in this Lease
will be deemed on notice from the Landlord given within sixty (60) days from the
date of such disaffirmation, disclaimer or termination to have entered into a
Lease with the Landlord containing the same terms and conditions as in this
Lease.

  (b)   If a Transfer occurs without the consent of the Landlord when required,
the Landlord may collect Rent from the party in whose favour the Transfer was
made and apply the net amount collected to the Rent herein reserved but no such
Transfer will be considered a waiver of this covenant or the acceptance of the
party in whose favour the Transfer was made as a tenant hereunder.     (c)  
Subject to the Landlord’s rights to terminate this Lease as set out above, the
Tenant acknowledges and agrees that the Landlord is permitted to take into
account all reasonable factors, information and other criteria regarding a
proposed Transferee when considering a Tenant’s request for a Transfer pursuant
to paragraph (a) of this Section 7.01, and that the Landlord may refuse to grant
a consent where the proposed Transferee does not have a sound financial covenant
or a sound business history, reputation or experience.     (d)   Notwithstanding
anything to the contrary contained in this Lease, the Tenant shall have the
right, without consent but on prior written notice to the Landlord, to effect a
Transfer to an affiliate of the Tenant (as that term is defined in the Business
Corporations Act (Ontario)) or the sale of all or substantially all of the
assets of the Tenant, provided that the tangible net worth of the resulting
purchaser shall be no less than $20,000,000.00 immediately prior to such
purchase, and further provided that such Transferee and the Tenant sign and
deliver to the Landlord prior to the date of such Transfer, the Landlord’s form
of lease assumption agreement (to be prepared by the Landlord’s solicitor at the
reasonable cost of the Tenant) in accordance with the provisions of this Lease.
In no event shall such Transfer of the Lease release or relieve the Tenant from
any of its obligations or liabilities under or in respect this Lease as the same
may be extended from time to time by such Transferee. For purposes of this
section, “tangible net worth” shall mean the shareholders equity in the Tenant
(being the amount of its total assets in excess of the amount of its total
liabilities, less its goodwill and other intangible assets set forth in its
current balance sheet, prepared on a review engagement basis).

Change of Control
     7.02 If the Tenant is a private corporation and any part or all of the
corporate shares shall be transferred by sale, assignment, amalgamation,
bequest, inheritance, operation of law or other disposition or dispositions so
as to result in a change in the control of the corporation, such change of
control shall be considered a Transfer of this Lease and shall be subject to the
provisions of Section 7.01 hereof. The Tenant shall make available to the
Landlord upon its request for inspection and copying, all books and records of
the Tenant, any assignee or subtenant and their respective shareholders which,
alone or with other data, may show the applicability or inapplicability of this
Section.
Sublet of Part of Premises

 



--------------------------------------------------------------------------------



 



     7.03 Notwithstanding anything else to the contrary provided in this Lease
and/or any act or rule of law or regulation now or hereafter in force to the
contrary, the Landlord may in its sole and unfettered discretion refuse to give
its consent to any Transfer by the Tenant of less than the whole of the Leased
Premises resulting in separate premises therein.
Excess Rent
     7.04 In the event that the Basic Rent payable under any Transfer is in
excess of the Basic Rent reserved hereunder or is in excess of the proportionate
Basic Rent reserved in the event of a sublease of part of the Leased Premises,
whether the excess be in the form of cash, goods or services from the Transferee
or anyone acting on its behalf, the Tenant shall pay all of such excess after
deducting all reasonable leasing costs, tenant inducements, leasehold allowances
and legal and other professional fees incurred by the Tenant (acting reasonably)
in respect of such Transfer (the “Net Excess”) to the Landlord immediately upon
receipt thereof; in the event that the Net Excess is represented by goods or
services rendered to the Tenant or its nominee, the value of those goods or
services shall be determined by the Landlord and Tenant, both acting reasonably,
and that value of the Net Excess shall be paid in cash by the Tenant to the
Landlord immediately upon such determination.
Mortgage of Leasehold
7.05 The Tenant shall not mortgage, pledge, hypothecate or otherwise encumber
all or any portion of the Tenant’s interest in this Lease or the Leasehold
Improvements and shall not permit any lender to register any security interest
against title to the Lands. Notwithstanding the foregoing, this shall not
prohibit the Tenant from granting a general security agreement to its lender
that includes a charge over the Tenant’s inventory, trade fixtures and equipment
in the Leased Premises provided that such general security agreement or notice
thereof is not registered on title to the Leased Premises. The Landlord
acknowledges that the Tenant’s lender may require comfort that it will have
access to personal property of the Tenant at the Leased Premises. In this
regard, the Landlord agrees to provide the Tenant’s lender with a postponement
and access agreement substantially in the form attached hereto as Schedule “G”.
Advertising Premises
     7.06 The Tenant shall not advertise or allow the Leased Premises or a
portion thereof to be advertised as being available for assignment, sublease or
otherwise without the prior written approval of the Landlord as to the form,
size, content and location of such advertisement, which approval shall not be
unreasonably withheld, provided that (i) no such advertising shall contain any
reference to the Rent for the Leased Premises and (ii) any such advertising
shall be on a standard ground-mounted real estate sign.
Disposition by Landlord
     7.07 If the Landlord sells or leases the Lands, the Building or any part
thereof, or assigns this Lease, and to the extent that the covenants and
obligations of the Landlord under this Lease are assumed by the purchaser,
lessee or assignee, the Landlord in writing, without further written agreement,
will be discharged and relieved of liability under the said covenants and
obligations.
ARTICLE VIII — USE:
Use of Leased Premises
     8.01 The Tenant shall not use or permit the Leased Premises to be used for
any retail sales whatsoever, nor shall the Tenant use or permit the Leased
Premises to be used for any other purpose except warehousing, distribution and
sales of non-hazardous products (i.e. products that do not constitute Hazardous
Substances) and ancillary office use related thereto as well as the hand
assembly of retail software packages from purchased components, such as discs,
boxes, printed materials, etc. Such permitted use shall at all times be in
compliance with: (i) the provisions of this Lease; and (ii) all Applicable Laws
from time to time in force.
Rules and Regulations
     8.02 The Tenant and its employees and all persons visiting or doing
business on the Leased Premises shall be bound by and shall observe and perform
all reasonable rules and regulations made by the Landlord from time to time and
of which

 



--------------------------------------------------------------------------------



 



notice in writing shall be given to the Tenant, and all such rules and
regulations shall be deemed to be incorporated into and form part of this Lease.
Observance of Law
     8.03 The Tenant shall comply promptly with and conform to the requirements
of all applicable statutes, by-laws, laws, regulations, ordinances and orders
from time to time or at any time in force during the Term and affecting the
condition, maintenance, repair, use or occupation of the Leased Premises (or
equipment therein) and with every applicable regulation, order and requirement
of the Insurance Advisory Organization or any body having similar functions or
of any liability or fire insurance company by which the Landlord and the Tenant
or either of them may be insured at any time during the Term, and, in the event
of the default of the Tenant under the provisions of this Section, the Landlord
may itself comply with any such requirements as aforesaid and the Tenant will
forthwith pay all costs and expenses incurred by the Landlord together with such
further or other costs or fees pursuant to Section 12.05 of this Lease and the
Tenant agrees that all such costs and expenses shall be recoverable by the
Landlord as if the same were Additional Rent reserved and in arrears under this
Lease. The Landlord represents and warrants that the Leased Premises in its
vacant state complies with all Applicable Laws without reference to the Tenant’s
improvements or alterations to the Leased Premises and without taking into
account the Tenant’s particular use or activities within the Leased Premises. In
fulfilling its obligations set out in Section 6.07 and Section 6.09 of this
Lease, the Landlord agrees that it shall comply with all Applicable Laws without
regard or reference to the Tenant’s Improvements or alterations to the Leased
Premises and without taking into account the Tenant’s particular use or
activities within the Leased Premises.
Waste and Nuisance

  8.04  (a)   The Tenant shall not do, suffer or permit any waste, damage,
disfiguration or injury to the Leased Premises or the fixtures and equipment
thereof and shall not permit any dangerous or noxious conditions to exist at the
Leased Premises and shall not do or permit anything to be done or brought upon
or about the Leased Premises or the Complex which may reasonably be a nuisance,
annoyance, grievance, interference or disturbance to the use or occupation of
the Building or adjacent lands or premises by its owners or occupants, nor cause
or permit any fire alarm to be falsely triggered (and in the case of any alarm
response charge levied by the local fire department the cost thereof, plus the
Landlord’s fifteen percent (15%) management fee, shall be paid by the Tenant to
the Landlord on written demand), nor use the Leased Premises in any manner nor
conduct any processes (whether contemplated by the permitted uses herein or not)
which, in the opinion of the Landlord acting reasonably, are detrimental or may
cause damage to the Building, or any part thereof (and in the case of any damage
to the Building caused by such use or conduct, including without limitation, the
Building’s floors, steel and other structural components, the Tenant shall be
required upon reasonable written notice, at its expense, to make good such
damage or replace the damaged Building components if required to the
satisfaction of the Landlord); nor keep, sell, use, handle or dispose of any
goods, materials or things which may cause persistent odours either inside or
outside the Building or which may reasonably be considered a nuisance in, at or
on the Leased Premises; nor cause any annoyance, nuisance or disturbance to the
occupiers or owners of, or damage to any adjoining lands and/or premises; and
the Tenant shall keep the Leased Premises and the Complex free of hazardous
waste and contamination and shall take every reasonable precaution to protect
the Leased Premises and the Complex from danger of fire, water damage or the
elements.       (b)   The Tenant covenants and agrees to utilize the Leased
Premises and operate its business in a manner so that no part of the Leased
Premises or surrounding lands are used to generate, manufacture, refine, treat,
transport, store, handle, dispose of, transfer, produce or process any Hazardous
Substances. Furthermore, and without limiting the foregoing, the Tenant
covenants and agrees with the Landlord not to install any underground storage
tanks at the Leased Premises. Further the Tenant hereby covenants and agrees to
indemnify and save harmless the Landlord and those for whom the Landlord is in
law responsible from any and all losses, costs, claims, damages, liabilities,
expenses or injuries caused or contributed to by any Hazardous Substances which
are at any time after the Tenant takes occupancy of the Leased Premises located,
handled, placed, stored or incorporated in any part of the Leased Premises
except by the Landlord, its workmen or contractors or migrating onto the Leased
Premises from adjacent properties through no fault or neglect of the Tenant, its
employees, agents, contractors, or those for whom in law it is responsible. The
Tenant hereby agrees that the Landlord or its authorized representatives shall
have the right at the Landlord’s expense to conduct such environmental site
reviews and investigations (“Audit”) as it may deem

 



--------------------------------------------------------------------------------



 



      necessary for the purposes of ensuring compliance with this Section 8.04,
provided that if such Audit discloses that the Tenant is in violation of any of
the foregoing provisions of this Section 8.04, or if such Audit is undertaken to
ensure compliance with this Section 8.04 at the end of the Term, then the Tenant
shall pay all of the Landlord’s costs of such Audit and all follow-up enquiries
and investigations (plus the Landlord’s management and administrative fee of
fifteen percent (15%) as Additional Rent) within fifteen (15) days of receipt of
an invoice therefore.

Exterior Walls
     8.05 The Tenant covenants that it will not erect on, or attach, affix or
fasten to the roof or the steel frame inside the Building or to the outside
walls of the Leased Premises or the Building any television or radio antenna,
fixture or other attachment of any kind whatsoever without first receiving the
Landlord’s written consent thereto, which consent shall not be unreasonably
withheld.
Signs
     8.06 The Tenant covenants and agrees not to paint, affix, display, or cause
to be painted, affixed or displayed any picture, advertisement, notice,
lettering, decoration or sign on any part of the Leased Premises visible from
its exterior (including, without limitation, window signage) without in each
instance the prior written approval of the Landlord. All signs erected by the
Tenant with the Landlord’s approval, as aforesaid, shall nevertheless be of
uniform size, lettering and location as the signs of all other tenants in the
Complex (provided, however, that if the Landlord shall, in its sole discretion,
desire to establish a uniform sign policy for the tenants of the Complex, then
the Tenant acknowledges and agrees that the Landlord, at its option, shall be
entitled to erect all such signage material in or on the Building advertising
the respective tenant’s business operations therein (including the Tenant’s
business)). The cost of all such signs and the installation and erection thereof
shall be borne by the Tenant and shall be payable forthwith on demand. All signs
shall be erected in strict conformance with all applicable municipal
regulations, requirements and by-laws in existence from time to time. All signs
shall be removed by the Tenant at its own expense at the termination of this
Lease and the Tenant shall promptly repair at its own expense to the
satisfaction of the Landlord any and all damage caused by such removal and this
covenant shall survive the expiry or other termination of the Term. Subject to
the foregoing, the Tenant shall be entitled to place its corporate sign on the
exterior of the Leased Premises denoting its tenancy therein.
Energy Conservation
     8.07 The Tenant shall co-operate with the Landlord in conserving energy of
all types in the Building, including but not limited to complying at the
Tenant’s own cost with all reasonable requests and demands of the Landlord made
with a view to energy conservation.
Overloading Systems
     8.08 The Tenant shall not install or use any electrical or other equipment
or electrical arrangement which may overload the electrical or other service
facilities unless it does so with the express prior written consent of the
Landlord and at its own expense makes whatever changes are necessary to comply
with the reasonable and lawful requirements of the Landlord’s insurance
underwriters and governmental authorities having jurisdiction. The Tenant shall
submit all applicable plans and specifications to the Landlord at the time of
applying for such consent.
Parking
     8.09 The Tenant shall have the right to park not more than fifteen
(15) cars belonging to its employees, servants, agents, contractors and invitees
in those areas on the Lands designated by the Landlord from time to time as
parking areas for the Leased Premises. The Tenant shall only park trucks or
trailers in such areas of the Lands designated by the Landlord for truck or
trailer parking, as the case may be as more particularly shown highlighted in
blue on Schedule “A” attached to this Lease and shall not at any time park nor
permit its employees, servants, agents, contractors or invitees to park
elsewhere on the Lands or adjacent public streets and roads.
Refuse and Garbage

 



--------------------------------------------------------------------------------



 



8.10 The Tenant agrees that it will not allow any waste, refuse, garbage, ashes
or other loose or objectionable material to accumulate in or about the Leased
Premises and will provide covered metal receptacles for the same and will at all
times keep the Leased Premises in a clean and tidy condition.
Overloading Floors
     8.11 The Tenant covenants that it will not bring upon the Leased Premises
or any part thereof any machinery, equipment, article or thing that, by reason
of its weight, size, configuration, operation or otherwise, might damage the
Leased Premises and will not at any time overload or damage the floors of the
Leased Premises. The Tenant shall remove any such machinery, equipment
(including but not limited to mobile equipment such as a forklift), article or
thing within five (5) days written notice thereof and if any damage is caused to
the Leased Premises by any machinery, equipment, article or thing or by
overloading, the Tenant shall forthwith repair such damage at its own expense to
the satisfaction of the Landlord.
Plumbing Fixtures
     8.12 The plumbing fixtures shall not be used for any purpose other than
that for which they were constructed and no foreign substances of any kind shall
be deposited therein, and the expense of any breakage, stoppage, or damage shall
be borne by the Tenant.
Outside Storage
     8.13 The Tenant agrees that it will not store any goods or matter of any
kind whatsoever outside the Leased Premises without the express written consent
of the Landlord first had and obtained.
ARTICLE IX — INSURANCE AND INDEMNITY:
Tenant’s Insurance
     9.01 The Tenant shall, at its expense, obtain and maintain in force
throughout the Term and any period when it is in possession of the Leased
Premises, in the name of the Tenant with the Landlord and the Landlord’s
mortgagee (if any) as additional insureds, the following insurance:

  (a)   Public Liability insurance, written on a comprehensive basis, with
coverage against third-party claims for bodily injury, including death, and
property damage (including but not limited to personal injury liability, blanket
contractual liability, products liability, employers liability, owners &
contractors protective liability in the case of construction, and tenant’s legal
liability) with such coverage to include the activities and operations conducted
by the Tenant, or for which the Tenant is legally liable, and any other person
performing work on behalf of the Tenant and those for whom the Tenant is in law
responsible, in amounts required by the Landlord and any mortgagee of the
Building or any part thereof from time to time but in no event less than Five
Million Dollars ($5,000,000.00) per occurrence; and     (b)   All risks
insurance covering all property owned by the Tenant, or installed by or on
behalf of the Tenant, located within the Leased Premises and all other property
for which the Tenant is responsible pursuant to this Lease and/or which has been
installed by or on behalf of the Tenant (including without limitation chattels,
equipment, machinery, furniture, inventory, fixtures, property of others in the
Tenant’s care, custody or control, and all Leasehold Improvements) in an amount
equal to the full (100%) replacement value thereof; and     (c)   Comprehensive
boiler and machinery insurance on a blanket repair and replacement basis with
limits for each accident in an amount of at least the replacement cost of all
leasehold improvements and of all boilers, pressure vessels, air conditioning
equipment and miscellaneous electrical apparatus or mechanical equipment owned
or operated by the Tenant or by others (except for the Landlord) on behalf of
the Tenant in the Leased Premises, or relating to or serving the Leased
Premises; and     (d)   Business interruption insurance in an amount that will
reimburse the Tenant for direct or indirect loss of gross earnings attributable
to all perils insured against under Section 9.01 (b) and (c) herein, and other

 



--------------------------------------------------------------------------------



 



      perils commonly insured against by prudent tenants, or attributable to
prevention of access to the Leased Premises as a result of those perils; and  

  (e) (i)   Environmental Impairment Liability insurance (“EIL” insurance) for
claims arising from the use of or operations at the Leased Premises, including
coverage for sudden and accidental and gradual pollution conditions, and
including incidents arising out of the storage, disposal, release or escape of
any Hazardous Substances into or upon the Leased Premises, land, sediments,
soils, groundwater, atmosphere, or any watercourse or body of water, and for all
third-party claims for bodily injury or property damage as well as the cost of
clean-up and/or remediation of any contamination or environmental hazard in,
upon or around the Leased Premises, Lands and adjoining lands, which insurance
shall be issued for a limit of no less than Five Million Dollars ($5,000,000.00)
per claim; and

    (ii)   In the case of the Tenant in use and occupation of the Leased
Premises being Navarre Corporation only, the Landlord acknowledges that the
Tenant is not required to obtain EIL insurance unless: (i) Hazardous Substances
at any time during the Term are found to be present at the Leased Premises; (ii)
the use permitted under this Lease is modified or changed, with or without the
Landlord’s consent; or (iii) any assignment of this Lease or sublease of all or
part of the Leased Premises takes place, in which case, the Tenant shall
immediately comply with the original requirement for EIL insurance set out in
Section 9.01 (e) (i) above covering both sudden and accidental and gradual
pollution exposures. If pursuant to this Section 9.01 (e) (ii), the Tenant is
not required to obtain EIL insurance, it shall nonetheless obtain limited
pollution liability insurance covering claims for bodily injury and property
damage resulting from: (i) an unexpected or unintentional spill, discharge,
dispersal, release or escape of pollutants upon or around the Leased Premises or
the Lands that does not occur in a quantity or with a quality that is routine or
usual to the business of the Tenant conducted at the Leased Premises and that is
detected within 120 hours of the occurrence and reported within 120 hours of
detection; and/or (ii) caused by the heat, smoke or fumes from a fire which
becomes uncontrollable or breaks out from where it was intended to be, all with
a limit of no less than Five Million Dollars ($5,000,000.00) per claim; and

  (f)   Standard owners form automobile insurance providing third-party
liability insurance with Two Million Dollars ($2,000,000.00) inclusive limits,
and accident benefits insurance, covering all licensed vehicles owned or
operated by or on behalf of the Tenant; and     (g)   Such other forms of
insurance as may be reasonably required by the Landlord and its mortgagee from
time to time.

All policies shall: (i) contain a cross liability and/or severability of
interest clause; (ii) be primary and non-contributing to any other insurance
available to the Landlord and/or its mortgagee(s); (iii) not be invalidated with
respect to the interests of the Landlord and its mortgagee(s) by reason of any
breach or violation of warranties, representations, declarations or conditions
contained in the policies; and (iv) contain an undertaking by the insurers to
notify the Landlord and its mortgagee(s) in writing not less than thirty
(30) days prior to any material change, cancellation or termination thereof and
shall be subject only to such deductibles and exclusions as the Landlord may
approve, acting reasonably. All policies written pursuant to paragraph (b),
(c) or (d) of this Section shall contain a waiver of any subrogation rights
which the Tenant’s insurers may have against the Landlord and its mortgagees.
Any policy written pursuant to paragraph (e) of this Section shall include a
contractual liability clause and coverage for liability arising from the escape
of Hazardous Substances (whether sudden or accidental or gradual) from any
storage tanks, whether above ground or below ground, if any such storage tanks
are present at the Leased Premises. The Tenant shall promptly furnish, upon
request from the Landlord, verification of compliance with the provisions of
this Section.
Landlord’s Insurance
     9.02 Throughout the Term of this Lease the Landlord shall provide and keep
in force property insurance in respect of the Building (including the Leased
Premises but not including the property which the Tenant is required to insure
for pursuant to paragraph (b) of Section 9.01 hereof) and the Complex against
fire and such other perils as are normally insured against in the circumstances
by prudent landlords of similar buildings and loss of rental income insurance,
subject to reasonable deductions and exceptions as the Landlord may reasonably
determine and to amounts which the Landlord shall from time to time determine as
being reasonable or sufficient. Notwithstanding any contribution by the Tenant
to the cost

 



--------------------------------------------------------------------------------



 



of any insurance effected by the Landlord, no insurable interest is conferred
upon the Tenant under any such policies of insurance and the Tenant has no right
to receive any proceeds under any such insurance.
Not to Affect Landlord’s Insurance
     9.03 Neither the Tenant nor its officers, directors, agents, servants,
licensees or concessionaires, assignees or subtenants shall bring onto the
Leased Premises or do or omit or permit to be done or omitted to be done upon or
about the Leased Premises anything which shall cause the rate of insurance upon
the Leased Premises or the Building or any part thereof or its contents to be
increased, and if the said rate of insurance shall be increased by reason of the
use made of the Leased Premises even though such use may be a permitted use
hereunder or by reason of anything done or omitted or permitted to be done or
omitted to be done by the Tenant or its officers, directors, agents, servants,
licensees, concessionaires, assignees or subtenants or by anyone permitted by
the Tenant to be upon the Leased Premises, the Tenant shall pay to the Landlord
forthwith upon demand the amount of such increase.
Limit of Landlord’s Liability

  9.04  (a)   The Landlord shall not be responsible in any way for, and is
hereby released and discharged in respect of: (i) any injury to any person
(including death) except to the extent directly caused by the negligence or
willful misconduct of the Landlord or those for whom it is in law responsible;
or (ii) for any loss of or damage to any property within the Leased Premises or
belonging to the Tenant or to other occupants of the Leased Premises or to their
respective employees, agents, invitees, customers, licensees or other persons
from time to time attending at the Leased Premises, howsoever caused, while such
person or property is in or about the Lands, the Leased Premises, the Building,
or any areaways, parking areas, lawns, sidewalks, steps, truckways, platforms,
corridors, stairways, elevators or escalators in connection therewith, including
without limiting the foregoing, any loss of or damage to any property caused by
theft or breakage, or by steam, water, rain or snow or for any loss or damage
caused by or attributable to the condition or arrangements of any electrical or
other wiring or for any damage caused by smoke or anything done or omitted to be
done by any other tenant of premises in the Building or Buildings or for any
other loss whatsoever with respect to the Leased Premises, goods placed therein
or any business carried on therein.       (b)   In the event that the Leased
Premises or the Complex or any part or parts thereof are closed, inaccessible or
unusable by reason of damage, necessary repair or by virtue of any other cause
or condition whatsoever, whether within or beyond the Landlord’s control, the
Landlord shall not be liable or responsible in any way for any loss of business
or any other damage to or loss, direct, indirect, consequential or otherwise
sustained or suffered by the Tenant nor shall the Tenant be entitled to any
abatement of Rent, except, in the case of damage to the Leased Premises and as
expressly provided in Article XI hereof.

Limit of Tenant’s Liability
     9.05 The Tenant shall not be liable to the Landlord for any direct injury,
loss or damage in excess of $50,000.00 per occurrence (subject to increase as
hereinafter provided, the “Threshold Amount”), where such injury, loss or damage
is required to be insured by the Landlord pursuant to Section 9.02, to the
extent of proceeds actually recovered, whether or not such injury, loss or
damage is caused by the negligent act or omission of the Tenant or its officers,
directors or employees (provided that the Tenant advises the Landlord of the
occurrence of such injury, loss or damage as soon as practicable) and the Tenant
shall be and is hereby released in respect of the same, it being understood and
agreed that the Landlord shall not be required to look to its insurance under
Section 9.02 hereof for that portion of any injury, loss or damage caused by the
Tenant or its operations at the Leased Premises which is below the Threshold
Amount. The Landlord and Tenant agree that the initial Threshold Amount of
$50,000.00 shall be increased at the end of every 5th year of this Lease by the
cumulative increase during the relevant years in the non-residential building
construction price index [Toronto] published by Statistics Canada, or any
comparable index should Statistics Canada no longer publish the same.
Indemnity

 



--------------------------------------------------------------------------------



 



     9.06 The Tenant shall promptly indemnify and save the Landlord harmless
from any and all liabilities, damages, costs, expenses, claims, suits or actions
arising out of any breach, violation or non-observance by the Tenant of any of
its obligations under the Lease; from any damage to the Leased Premises, the
Complex or to any property while such property shall be in or about the Leased
Premises including but not limited to the systems, furnishings and amenities
thereof, caused by or arising out of the willful or negligent act or omission of
the Tenant, its employees, agents, invitees or licensees; and from any injury to
any employee, agent, invitee or licensee, of the Tenant, including but not
limited to death resulting at any time therefrom, occurring on or about the
Complex or any part thereof. Notwithstanding anything else herein contained,
this indemnity shall survive the expiry or earlier termination of the Term.
ARTICLE X — CONTROL OF COMPLEX:
Control of Complex

  10.01  (a)   The Complex shall, at all times, be subject to the exclusive
control of the Landlord and, without limiting the generality of the foregoing,
the Landlord shall have the right from time to time throughout the Term:

  (i)   to construct in, to or on the Complex, to make alterations, additions
and subtractions thereto and therefrom to erect new buildings on the Complex and
to build additional storeys on the existing buildings;     (ii)   to monitor
access to any of the parking areas by means of barriers, control booths or any
other method which the Landlord deems proper;     (iii)   to change the location
of driveways and sidewalks and the location, layout or size of the parking area;
and     (iv)   to do or perform such other acts in and to the Complex as the
Landlord, acting as a prudent owner, deems advisable for the more efficient and
proper operation of the Complex.

    (b)   The Landlord will operate and maintain the Complex in such a first
class manner consistent with a complex of the same age, location and use.
Without limiting the scope of such discretion, the Landlord shall have the full
right and authority to employ all personnel and to make all rules and
regulations pertaining to and necessary for the proper operation and maintenance
of the Complex.       (c)   The Landlord shall not be liable for any diminution
or alteration of the common area of the Complex resulting from the exercise of
the Landlord’s rights under this Section and the Tenant shall not be entitled to
a reduction or abatement of Rent or to compensation therefor.

The foregoing shall not be deemed to permit the Landlord to do anything that
would materially, adversely interfere with the Tenant’s access to or use and
enjoyment of the Leased Premises unless otherwise required by Applicable Law,
and the Landlord shall use all commercially reasonable efforts in exercising its
rights as set out above to ensure that any disruption to the Tenant’s business
and use of the Leased Premises shall be minimized to the extent possible.
ARTICLE XI — DAMAGE AND DESTRUCTION
Abatement of Rent
     11.01 If the Leased Premises or any portion thereof is damaged or destroyed
by fire or by other casualty against which the Landlord is required to insure
under this Lease, Rent shall abate in proportion to the area of that portion of
the Leased Premises which, in the reasonable opinion of the Landlord, is thereby
rendered unfit for the purposes of the Tenant bears to the area of the entire
Leased Premises and the Rent shall abate entirely if fifty percent (50%) or more
of the Leased Premises is damaged or destroyed (but only to the extent to which
the Landlord actually receives proceeds under its loss of rental income
insurance or which would have been received if the Landlord had complied with
its obligations under Section 9.02) until the Leased Premises are repaired and
rebuilt as certified by the Landlord’s Architect and the Landlord agrees that it
will, with reasonable diligence, repair and rebuild the Leased Premises, subject
to Section 11.02. The Landlord’s obligation to rebuild and restore the Leased
Premises shall not include the obligation to rebuild, restore, replace or repair

 



--------------------------------------------------------------------------------



 



any chattel, fixture or Leasehold Improvements or any other thing that is the
property of the Tenant and/or for which the Tenant is to maintain insurance
under paragraph (b) and (c) of Section 9.01 (in this Section collectively called
“Tenant’s Improvements”); the Leased Premises shall be deemed repaired and
rebuilt when the Landlord’s Architect certifies that it has been substantially
repaired and rebuilt to the state where the Tenant could occupy it for the
purpose of rebuilding, restoring, replacing or repairing the Tenant’s
Improvements. The issuance of the certificate of the Landlord’s Architect shall
not relieve the Landlord of its obligation to complete the repairing and
rebuilding as aforesaid, but the Tenant shall forthwith after issuance of such
certificate proceed to rebuild, restore, replace and repair the Tenant’s
Improvements, and the provisions of Section 6.03 shall apply to such work,
mutatis mutandis.
Termination

  11.02  (a)  Notwithstanding the provisions of Section 11.01 hereof, if the
Leased Premises or any portion thereof are (i) damaged or destroyed by any cause
whatsoever and cannot in the reasonable opinion of the Landlord be rebuilt or
made fit for the purposes of the Tenant as aforesaid within two hundred and
seventy (270) days of the date of such damage or destruction, or (ii) the Leased
Premises are damaged or destroyed by an uninsured peril, the Landlord may, at
its option, terminate this Lease by giving to the Tenant, within sixty (60) days
after the date of such damage or destruction, notice of termination and
thereupon Rent shall be apportioned and paid to the date of such damage or
destruction and the Tenant shall immediately deliver up possession of the Leased
Premises to the Landlord.       (b)  Irrespective of whether the Leased Premises
or any portion thereof are damaged or destroyed as aforesaid, in the event that
fifty per cent (50%) or more of the Building, as determined by the Landlord, is
damaged or destroyed by any cause whatsoever and if, in the reasonable opinion
of the Landlord, such area cannot be rebuilt or made fit for the purposes of the
tenants thereof within one hundred and eighty (180) days of the date of such
damage or destruction or the Building is damaged or destroyed by an uninsured
peril, the Landlord may at its option terminate this Lease by giving to the
Tenant within sixty (60) days after the date of such damage and destruction,
notice of termination requiring vacant possession of the Leased Premises sixty
(60) days after delivery of the notice of termination and thereupon Rent shall
be apportioned and paid to the date on which vacant possession is given and the
Tenant shall deliver up possession of the Leased Premises to the Landlord in
accordance with such notice of termination.       (c)  If the Landlord does not
elect to terminate the Lease pursuant to paragraphs (a) or (b) of this Section,
it shall, with reasonable diligence, repair and restore the Leased Premises
and/or the Building, in accordance with the provisions of Section 11.01.

ARTICLE XII — DEFAULT:
Events of Default

  12.01 An “Event of Default” shall occur whenever:

             (a)  the Tenant fails to pay the Rent hereby reserved or any part
thereof within five (5) days from the giving of written notice by the Landlord
to the Tenant in respect thereof (provided that if the Landlord is required to
give the notice hereunder on two (2) occasions in any twenty-four
(24) consecutive months, the Landlord shall for have no further obligation to
give notice hereunder and an Event of Default shall be deemed to occur on the
date the Tenant fails to pay Rent on the due date as provided for in the Lease);
      (b)  the Tenant shall have breached or failed to comply with any of its
covenants and agreements contained in this Lease (save for non-payment of Rent)
and shall have failed to remedy such breach or non-compliance within fifteen
(15) days (or such longer period as the Landlord may reasonably determine,
having regard to the nature of the default) after written notice thereof given
by the Landlord to the Tenant;       (c)  the Tenant shall make any assignment
for the benefit of creditors or become bankrupt or insolvent or take the benefit
of any Act now or hereinafter in force for bankrupt or insolvent debtors;

 



--------------------------------------------------------------------------------



 



  (d)   the Tenant is a corporation and any order shall be made for the
winding-up of the Tenant or other termination of the corporate existence of the
Tenant;     (e)   the Tenant makes or attempts to make a bulk sale of assets not
in the ordinary course of the Tenant’s business;     (f)   a trustee, receiver,
interim receiver, receiver and manager, custodian or liquidator is appointed for
the business, property, affairs or revenue of the Tenant;     (g)   this Lease
or any of the Tenant’s assets on the Leased Premises are taken or seized under
writ of execution, an assignment, pledge, charge, debenture or other security
instrument;     (h)   the Tenant abandons or attempts to abandon the Leased
Premises;     (i)   the Tenant makes or applies to the relevant authority for a
permit or approval for, any installation, alteration, addition, modification or
improvement to the Leased Premises without the prior written approval or
authorization of the Landlord except when such approval or authorization is not
required under this Lease;     (j)   the Leased Premises shall be used by any
person other than the Tenant or the Tenant’s permitted assignees or for any
purpose other than as set out in Section 8.01;     (k)   any insurance policy on
the Building or any part thereof shall be cancelled or shall be threatened by
the insurer to be cancelled or the coverage thereunder reduced in any way by the
insurer by reason of the use or occupation of the Leased Premises or any part
thereof by the Tenant and the Tenant shall have failed to remedy the condition
giving rise to such cancellation, threatened cancellation or reduction of
coverage within forty-eight (48) hours written notice given by the Landlord to
the Tenant;     (l)   the Tenant sells or disposes of the goods, chattels or
equipment in the Leased Premises or removes, commences or threatens to remove
them from the Leased Premises so that in the opinion of the Landlord there would
not, in the event of such sale, disposal or removal, be sufficient goods on the
Leased Premises subject to distress which would satisfy all Rent due or accruing
hereunder for a period of six (6) months;     (m)   the Tenant shall at any time
during the Term use the Leased Premises, whether within the use permitted by
Section 8.01 or not, in a manner which imposes upon the Landlord any obligation
to modify, extend, alter or replace any part of the Leased Premises or any of
the machinery, equipment or other facilities used in connection with the Leased
Premises, which obligation is not fulfilled by the Tenant at its own cost in a
timely manner;     (n)   the Leased Premises are vacant for any period in excess
of twenty (20) days other than during repairs or renovations; or     (o)   the
Tenant defaults in the performance or observation of any terms, conditions,
covenants or provisions of any other lease agreement in respect of premises
leased by the Tenant from the Landlord, which default is not remedied or cured
within any applicable grace period.  

  Accelerated Rent       12.02   Upon the occurrence of an Event of Default
then:

    (a)   notwithstanding anything to the contrary in this Lease, such portion
of the Landlord’s Leasing Costs as are unamortized as at the day prior to such
Event of Default (assuming a straight-line amortization over the Term of this
Lease) shall be deemed to be outstanding to the Landlord and shall become
immediately due and payable as Rent, and the Landlord may, at its option, apply
all or any monies or

 



--------------------------------------------------------------------------------



 



      other security as may have been deposited or lodged with the Landlord as
security for the performance of the Tenant’s obligations under this Lease
(collectively, “Security”), against such amounts owing, all without prejudice to
any further claims by the Landlord for damages and/or remedy for recovery
thereof and/or the right of the Landlord to apply any Security against other
amounts owing hereunder or against other expenses, costs or damages incurred by
the Landlord; and     (b)   in addition to and without limiting the foregoing
and notwithstanding the Bankruptcy and Insolvency Act (Canada) or otherwise the
then current month’s Rent and next ensuing three (3) months Rent, after
appropriate adjustments to take into account the fact that portions of the
Leasing Costs amortized into Basic Rent may have been accelerated under
paragraph (a) of this Section, shall immediately become due and be paid by the
Tenant to the Landlord as accelerated Rent and the Landlord may immediately
distrain for the same together with any Rent arrears then unpaid.

Right of Re-entry
     12.03

  (a)   Upon the occurrence of an Event of Default, the Landlord may at any time
thereafter, without notice to the Tenant, re-enter the Leased Premises or any
part thereof in the name of the whole and terminate this Lease and all the
rights of the Tenant thereunder.     (b)   If and whenever the Landlord
exercises its option to re-enter the Leased Premises and terminate this Lease
pursuant to paragraph (a) of this Section:

  (i)   the Tenant shall immediately vacate the Leased Premises and the Landlord
may remove or cause to be removed from the Leased Premises the Tenant and/or any
other occupant or occupants thereof and if the Tenant has not removed all
property therefrom or completely vacated the Leased Premises within three
(3) days of the Landlord terminating this Lease and entering the Leased
Premises, then such property shall be deemed to be abandoned and the Landlord
may, at its discretion, remove all property therefrom and sell or dispose of
such property as the Landlord considers appropriate without liability for loss
or damage and without prejudice to the rights of the Landlord to recover arrears
of Rent or damages incurred by the Landlord;     (ii)   the Landlord shall be
immediately entitled to the payment of Rent up to the date of termination
together with all expenses incurred by the Landlord in respect of such
termination and the value of the Rent, calculated at the date of termination,
for the unexpired portion of the Term.

Reletting
     12.04 At any time when the Landlord is entitled to re-enter the Leased
Premises or terminate this Lease, the Landlord may without notice to the Tenant
and without terminating the Lease enter upon and take custody of the Leased
Premises in the name of and as agent of the Tenant, together with all the
Tenant’s improvements, fixtures and furnishings, and sublet the Leased Premises
in the name of and as the agent of the Tenant on whatever terms the Landlord may
deem appropriate but no such action by the Landlord shall waive any of the
obligations of the Tenant or limit the subsequent exercise of any of the
Landlord’s remedies for default. If the Landlord shall sublet the Leased
Premises as aforesaid, the Landlord shall be entitled to receive all sublease
rent and apply the same in its discretion to any indebtedness of the Tenant to
the Landlord under this Lease and/or to the payment of any costs and expenses of
reletting, and the Landlord shall be liable to account to the Tenant only for
the excess, if any, of monies actually received by it. If the sublease rent is
less than is necessary to pay and discharge all the then existing and continuing
obligations of the Tenant hereunder, the Tenant shall pay such deficiency to the
Landlord upon written demand from time to time. Notwithstanding any such
re-entry and subletting without termination, the Landlord may at any time
thereafter terminate this Lease by reason of the previous or any other default
under the Lease and the provisions of Section 12.03 shall apply.
Distress

 



--------------------------------------------------------------------------------



 



     12.05 The Tenant waives and renounces the benefit of any present or future
statute taking away or limiting the Landlord’s right of distress with the
exception of its client and files whether in hard or soft copy and its software,
and covenants and agrees that notwithstanding any such statute, none of the
goods and/or chattels of the Tenant on the Leased Premises at any time during
the Term shall be exempt from levy by distress for rent in arrears.
Right of Landlord to Cure Defaults
     12.06 If the Tenant fails to perform or cause to be performed any of the
covenants or obligations of the Tenant herein, the Landlord shall have the right
(but shall not be so obligated) after delivery of written notice to the Tenant
and the expiry of the relevant cure period, to perform or cause to be performed
and to do or cause to be done such things as may be necessary or incidental
thereto (including without limiting the foregoing, the right to make repairs,
installations, erections and expend monies), and all payments, expenses,
charges, fees and disbursements incurred or paid by or on behalf of the Landlord
(including without limitation the Landlord’s fifteen percent (15%) supervisory
fee) in respect thereof shall be paid by the Tenant to the Landlord within ten
(10) days written demand therefor together with all reasonable legal and
administrative costs of the Landlord in respect thereof and all such amounts
shall be payable as Additional Rent.
Cross Default
     12.07 (INTENTIONALLY DELETED)
Remedies Not Exclusive
     12.08 Mention in this Lease of any particular remedy or remedies in respect
of any default or threatened default by the Tenant in the performance of its
obligations shall not preclude the Landlord from exercising, or limit the extent
of, any other remedy in respect thereof, whether at law, in equity or pursuant
to any express provision hereof. No remedy shall be interpreted as exclusive or
dependent upon any other remedy, and the Landlord may from time to time exercise
any one or more of such remedies independently or in combination.
Non-Waiver
     12.09 No condoning, excusing or overlooking by the Landlord of any default,
breach or non-observance by the Tenant at any time or times in respect of any
covenant, proviso or condition herein contained shall operate as a waiver of the
Landlord’s rights hereunder in respect of any continuing or subsequent default,
breach or non-observance, or so as to defeat or affect in any way the rights of
the Landlord herein in respect of any such continuing or subsequent default or
breach, and no waiver shall be inferred from or implied by anything done or
omitted by the Landlord, save only an express waiver by the Landlord in writing.
Recovery of Adjustments
     12.10 The Landlord shall have (in addition to any other right or remedy of
the Landlord) the same rights and remedies in the event of default by the Tenant
in payment of any amount payable by the Tenant hereunder as the Landlord would
have in the case of default in payment of Rent.
ARTICLE XIII — SUBORDINATION & ACKNOWLEDGEMENTS:
Mortgages
     13.01 At the option of the Landlord or the applicable mortgagee, chargee or
trustee (as the case may be), this Lease shall be subject and subordinate to any
and all mortgages, charges and deeds of trust (and instruments supplemental
thereto), which may now or at any time hereafter affect the Leased Premises in
whole or in part, or the Lands, or the Building whether or not any such
mortgage, charge or deed of trust affects only the Leased Premises or the Lands
or the Building or affects other premises as well. The Tenant acknowledges and
agrees that any such mortgagee, chargee or trustee may unilaterally postpone and
subordinate its mortgage, charge or deed of trust to this Lease and any
renewals, modifications, consolidations, replacements or extensions thereof to
the intent that this Lease and all right, title and interest of the Tenant in
the Leased Premises shall be prior to the rights of such mortgagee, chargee or
trustee as fully as if such Lease had been executed and registered before the
registration of the mortgage, charge or deed of trust, as applicable. On request
at any time and from time to time of the Landlord or of the mortgagee, chargee
or trustee under any such mortgage,

 



--------------------------------------------------------------------------------



 



charge or deed of trust, the Tenant shall promptly, at no cost to the Landlord
or mortgagee, chargee or trustee, but provided that the holder of any such
mortgage, charge or deed of trust agrees in writing with the Tenant not to
disturb the Tenant’s use and occupation of the Leased Premises so long as no
Event of Default shall have occurred:

  (a)   attorn to such mortgagee, chargee or trustee and become its tenant of
the Leased Premises or the tenant of the Leased Premises of any purchaser from
such mortgagee, chargee or trustee in the event of an exercise of any permitted
power of sale contained in any such mortgage, charge or deed of trust for the
then unexpired residue of the Term on the terms herein contained; and/or     (b)
  postpone and subordinate this Lease to such mortgage, charge or deed of trust
to the intent that this Lease and all right, title and interest of the Tenant in
the Leased Premises shall be subject to the rights of such mortgagee, chargee or
trustee as fully as if such mortgage, charge or deed of trust had been executed
and registered and the money thereby secured had been advanced before the
execution of this Lease (and notwithstanding any authority or consent of such
mortgagee, or trustee, express or implied, to the making of this Lease).

     Any such attornment or postponement and subordination shall extend to all
renewals, modifications, consolidations, replacements and extension of any such
mortgage, charge or deed of trust and every instrument supplemental or ancillary
thereto or in implementation thereof. The Tenant shall forthwith execute any
instruments of attornment or postponement and subordination which may be so
requested to give effect to this Section. The Tenant shall, if required, also
confirm to the Landlord’s mortgagee: (i) that no prepayments of rent (except as
provided in this Lease) and no material amendments, early termination, surrender
or assignment of this Lease shall be binding on such mortgagee unless the
mortgagee consents thereto; (ii) that the mortgagee shall not be liable for any
default of the Landlord under this Lease arising prior to the mortgagee becoming
a mortgagee in possession of the Leased Premises or succeeding to the Landlord’s
interest in this Lease; (iii) that the mortgagee shall be responsible for
landlord obligations only so long as the mortgagee realizes on its security by
entering into ownership, possession or control of the Leased Premises; and
(iv) that the Tenant will deliver such mortgagee, simultaneously with delivery
to the Landlord, a copy of any notice to the Landlord alleging default by the
Landlord of its obligations under this Lease.
Certificates
     13.02 The Tenant shall, within not more than fifteen (15) days written
request therefor, execute and return to the Landlord, its mortgagee or any
purchaser of the Leased Premises as required by the Landlord from time to time
and without cost to the Landlord or such mortgagee or purchaser, a statement in
writing certifying that this Lease is unmodified and in full force and effect
(or if modified, stating the modifications and that the Lease is in full force
and effect as modified), the amount of the annual Basic Rent then being paid
hereunder, the dates to which the same, by installment or otherwise, and other
charges hereunder have been paid, whether or not there is any existing default
on the part of the Landlord of which the Tenant has notice, and any other
information reasonably required.
ARTICLE XIV — ACCESS BY LANDLORD:
Exhibiting Leased Premises
     14.01 The Tenant shall permit the Landlord or its agents to post “For
Rent/Lease” signage at and to exhibit the Leased Premises to prospective tenants
during the last nine (9) months of the Term thereof during normal business hours
upon at least 24 hours advance notice. Notwithstanding the foregoing, in the
event the Tenant does not exercise any option that is available to it to renew
or extend the Term, the Landlord may (during business hours after at least
twenty-four (24) hours notice) exhibit the Leased Premises at any time after the
earlier of the date the Tenant notifies the Landlord that it will not be
exercising such option or, in the absence of such notice, the last day on which
the Tenant may exercise such option.
Expansion, Alteration
     14.02 The Landlord shall have the right to enter into the Leased Premises
and to bring its workmen and materials thereon to inspect the Leased Premises
and to make additions, alterations, improvements, installations and repairs to
the Leased Premises and the Lands, the Building, and the common areas and
services thereof as such may exist from time to time. All such work shall be
carried out as expeditiously as reasonably practicable so as to minimize
interference with the Tenant’s business operations at the Leased Premises, and
the Landlord shall not be liable for any necessary or unavoidable

 



--------------------------------------------------------------------------------



 



obstructions to or interference with the use and enjoyment of the Lands, the
Building and the Leased Premises as may be necessary for the purposes aforesaid
and may interrupt or suspend the supply of electricity, water or other utilities
or services when necessary and until the additions, alterations, improvements,
installations or repairs have been completed, and there shall be no abatement in
Rent (except as provided in Section 11.01 hereof) nor shall the Landlord be
liable by reason thereof, provided all such work is done as expeditiously as
reasonably possible. The Landlord shall have the right to use, install, maintain
and repair pipes, wires, ducts, shafts or other installations in, under or
through the Leased Premises for or in connection with the supply of any services
to the Leased Premises or any other premises in the Building.
ARTICLE XV — MISCELLANEOUS:
Notice

  15.01 (a)   Any notice, request, statement or other writing pursuant to this
Lease shall be deemed to have been given if mailed by registered prepaid post or
by facsimile transmission as follows:         In the case of the Landlord, to:  
      ORLANDO CORPORATION         6205 Airport Road         5th Floor        
Mississauga, Ontario         L4V lE3         Attention:      President        
Facsimile #:      (905) 677-2824         In the case of the Tenant, to:        
NAVARRE CORPORATION         at the Leased Premises         Attention:     
General Counsel         Facsimile #      (763) 504-1107         With a copy to:
        NAVARRE CORPORATION         7400 49th Avenue North         New Hope, MN
55428         Attention:       General Counsel         Facsimile #:      
(763) 504-1107         and such notice shall be deemed to have been received by
the Landlord or the Tenant (as applicable) on the third business day after the
date on which it shall have been so mailed (provided that in the event that
there is an interruption of postal service, the aforesaid period shall be
extended for a period equivalent to the period of such interruption) or on the
day of facsimile transmission if made before 5:00 p.m. Eastern Time on a
business day, otherwise on the business day next following, as evidenced by a
written confirmation of such facsimile transmission.       (b)  Notice shall
also be sufficiently given if and when the same shall be delivered, in the case
of notice to the Landlord, to an executive officer of the Landlord or a person
holding an executive position with the Landlord, and in the case of notice to
the Tenant, to him personally or if the Tenant is a

 



--------------------------------------------------------------------------------



 



      corporation to an officer or manager of the Tenant or to the most senior
employee present at the Leased Premises when service is effected. Such notice,
if delivered, shall be conclusively deemed to have been given and received at
the time of such delivery. If in this Lease two or more persons are named as
Tenant, such notice shall also be sufficiently given if and when the same shall
be delivered personally to any one of such persons.

Either the Landlord or the Tenant may from time to time, by notice to the other
as aforesaid, designate another address in Canada and/or facsimile number to
which notices issued more than ten (10) days thereafter shall be addressed.
Registration
     15.02 The Tenant covenants and agrees with the Landlord that the Tenant
will not register or record this Lease or any part thereof against the title to
the Lands or any part thereof except by way of notice prepared by the Tenant,
which shall be subject to the written approval of the Landlord prior to
registration, which will not be unreasonably withheld or delayed and which shall
only describe the parties, the Leased Premises, and the Term and any options to
renew or extend (as applicable). The Landlord, on its own behalf, may also
register notice of this Lease, or a short form thereof, against title to the
Lands and the Tenant hereby covenants to execute and return to the Landlord such
notice, within ten (10) days written request therefor.
Planning Act
     15.03 Where applicable, this Lease shall be subject to the condition that
it is effective only if the Planning Act (Ontario) is complied with. Pending
such compliance, the Term and any extension periods shall be deemed to be for a
total period of one (1) day less than the maximum lease term permitted by law
without such compliance.
Obligations as Covenants
     15.04 Each obligation or agreement of the Landlord or the Tenant expressed
in this Lease, even though not expressed as a covenant, is considered to be a
covenant for all purposes.
Severability
     15.05 Any provision of this Lease that is determined to be illegal or
unenforceable at law shall be considered separate and severable from the
remaining provisions which shall remain in force and be binding upon the
Landlord and the Tenant.
Unavoidable Delays
     15.06 Whenever and to the extent the Landlord or the Tenant, as the case
may be, (the “First Party) is unable to fulfill or shall be delayed or
restricted in the fulfilment of any obligation hereunder by reason of being
unable to obtain the material, goods, equipment, service, utility or labour
required to enable it to fulfil such obligation or by reason of any statute,
law, regulation, by-law or order or by reason of any other cause beyond its
reasonable control, whether of the same nature as the foregoing or not (the
“Unavoidable Delay”) (provided that insolvency or lack of funds shall be deemed
to not be an Unavoidable Delay), the First Party shall be relieved from the
fulfilment of such obligation for so long as such cause continues and the other
party shall not be entitled to compensation for any inconvenience, nuisance or
discomfort thereby occasioned. There shall be no deduction from the Rent or
other monies payable under this Lease by reason of any such failure or cause.
Evidence of Payments
     15.07 The Tenant shall produce to the Landlord upon request, satisfactory
evidence of due payment by the Tenant of all payments to third parties required
to be made by the Tenant under this Lease.
Overholding
15.08 If the Tenant shall continue to occupy all or part of the Leased Premises
after the expiration of the Term with the consent of the Landlord, and without
any further written agreement, the Tenant shall be a monthly tenant at one
hundred

 



--------------------------------------------------------------------------------



 



and twenty-five percent (125%) of the monthly Basic Rent payable during the last
year of this Lease and otherwise on the terms and conditions herein set out
except as to length of tenancy.
Lien
     15.09 (INTENTIONALLY DELETED)
Goods and Services Tax
     15.10 Any amount which is, by the terms of this Lease payable by the Tenant
to the Landlord and which is subject to goods and services tax pursuant to the
Excise Tax Act (Canada) or subject to any provincial sales tax or harmonized tax
or taxes shall be deemed to be exclusive of such tax or taxes with the intent
that such tax or taxes shall be calculated thereon and paid by the Tenant to the
Landlord at the time such amount is payable pursuant to the terms of this Lease.
Time of Essence
     15.11 Time shall be of the essence of this Lease and every part thereof.
Law
     15.12 This Lease shall be governed by and construed in accordance with the
laws of the Province of Ontario.
Captions/Headings
     15.13 The captions appearing in the margin of this Lease and in the
headings to the Articles of this Lease have been inserted as a matter of
convenience of reference only and do not in any way whatsoever define, limit or
enlarge the scope or meaning of this Lease or any part thereof.
Joint and Several Liability
     15.14 If the Tenant shall be comprised of more than one (1) party, the
liability of each such party under this Lease shall be joint and several.
Tenant Partnership
     15.15 If the Tenant shall be a partnership, each person who shall be a
member of such partnership or successor thereof shall be and continue to be
jointly and severally liable for the performance and observance of all
covenants, obligations and agreements of the Tenant under this Lease even if
such person ceases to be a member of such partnership or successor thereof.
Environmental Assessments

  15.16  (a)   The Landlord or its agent shall have the right to enter upon the
Complex (including but not limited to the Leased Premises) and conduct
environmental assessment audits from time to time during the Term upon
forty-eight (48) hours prior notice (except where contamination is actually
present or threatened, in which case no notice shall be required). In exercising
its rights under this section, the Landlord shall use commercially reasonable
efforts to minimize its interference with the Tenant’s business operations.    
  (b)   Subject to and in accordance with Section 8.04 (b) of this Lease, the
Tenant covenants and agrees to execute forthwith upon written demand therefor,
at its own cost and expense, the complete remediation/clean-up of any and all
contamination of the Complex arising out of the Tenant’s use or occupation of
the Leased Premises. The aforesaid covenant contained in this paragraph
(b) shall survive the expiry or other termination of the Term.

Easements

 



--------------------------------------------------------------------------------



 



     15.17 The Tenant acknowledges that the Lands are subject to such
rights-of-way and other easements as are designated, if any, in Schedule “B”
hereto. The Tenant agrees to postpone this Lease, upon written demand by the
Landlord to:

  (a)   such further easements in favour of adjoining lands for purposes of
ingress and egress, as may be requested by the Landlord from time to time; and  
  (b)   easements regarding utilities, services or sewers, as may be required
from time to time.

Entire Agreement
     15.18 The Tenant acknowledges that there have been no representations made
by the Landlord which are not set out in the Lease. The Tenant further
acknowledges that the Lease constitutes the entire agreement between the
Landlord and Tenant and may not be modified except as herein explicitly provided
or by subsequent agreement in writing duly signed by the Landlord and the
Tenant.
Effect of Lease
     15.19 This Indenture and everything herein contained shall extend to and
bind and may be taken advantage of by the respective heirs, executors,
administrators, successors and assigns, as the case may be, of each of the
parties hereto, subject to the granting of consent by the Landlord as provided
herein to any assignment or sublease, and where there is more than one tenant or
there is a female party or a corporation, the provisions hereof shall be read
with all grammatical changes thereby rendered necessary and all covenants shall
be deemed joint and several.
ARTICLE XVI — ADDITIONAL PROVISIONS
Option to Terminate
     16.01 Provided that the Tenant in use and occupation of all of the Leased
Premises is Navarre Corporation or a permitted Transferee as provided for in
Section 7.01(d) herein and it has not been and is not then in default of its
covenants and obligations under this Lease beyond any applicable cure period,
the Tenant shall have an option to terminate this Lease (the “Option to
Terminate”) effective on such date falling between March 1, 2012 and
February 28, 2013, both inclusive (the “Effective Termination Date”), as may be
elected by the Tenant in accordance with this section. This Option to Terminate
is conditional upon the Tenant delivering to the Landlord a written notice (the
“Termination Notice”) electing to exercise the same, which Termination Notice
must be received by the Landlord by the date which is six (6) months prior to
the Effective Termination Date. The Termination Notice: (i) shall specify an
effective termination date that shall be at least six (6) months following the
date that the Termination Notice is delivered to the Landlord; and (ii) shall be
accompanied by a lease termination fee payable to the Landlord in an amount
equal to six (6) months gross Rent (the “Termination Fee”). Such Termination Fee
shall be based on; (a) the Basic Rent otherwise payable in the year in which the
Effective Termination Date occurs and; (b) the Additional Rent payable at the
time the Termination Notice is delivered, plus applicable goods and services or
harmonized sales tax. For clarity, it is understood and agreed that the
Termination Fee is in addition to and shall not be credited against the Rent
payable pursuant to this Lease prior to the Effective Termination Date. In the
event that the Tenant fails to deliver the Termination Notice to the Landlord
prior to November 1, 2012 accompanied by the Termination Fee, then the Option to
Terminate shall not be effective and shall no longer be available to the Tenant.
The Tenant covenants and agrees that if the Termination Notice and the
Termination Fee are delivered by the Tenant to the Landlord, as aforesaid, then
the following shall apply:

  (a)   the Tenant shall surrender the Leased Premises and deliver up vacant
possession thereof to the Landlord on the Termination Date, all in accordance
with and subject to the repair/surrender provisions set out in this Lease;    
(b)   Rent shall (if necessary) be adjusted as of the Termination Date and shall
become payable by the Tenant to the Landlord in full within thirty (30) days of
invoicing;     (c)   neither party shall have any further liability or
obligation to the other after the Termination Date except for any default under
this Lease by the Landlord or Tenant occurring on or before the

 



--------------------------------------------------------------------------------



 



      Termination Date, subject to final adjustment by the Landlord and Tenant
on account of Additional Rent; and     (d)   if requested by the Landlord, the
Tenant shall fully surrender this Lease to the Landlord on the Termination Date
by execution of a formal document of surrender prepared by the Landlord.

Landlord Interest
     16.02 The Landlord represents and warrants to the Tenant that as of the
date hereof: (a) the Landlord owns and holds fee title in and to the Complex and
the Leased Premises enabling the Landlord to enter into an enforceable lease
with the Tenant on the terms and conditions contained herein; (b) the real
property identified in Schedule “B” contains the Leased Premises; and (c) the
Landlord is unaware of any impending expropriation plans, proposed assessments
or other adverse conditions relating to the Lands. The Landlord will indemnify
and hold the Tenant harmless if any of the foregoing representations and
warranties proves to be untrue.
               IN WITNESS WHEREOF the parties hereto have duly executed this
Lease.

          LANDLORD: ORLANDO CORPORATION
      Per:   /s/ Phil King         Authorized Signing Officer        Name:  
Phil King         Title:   President              Per:   /s/ William O’Rourke  
      Authorized Signing Officer        Name:   William O’Rourke        
Title:   Senior Vice President, Finance     


TENANT: We have authority to bind the Corporation


NAVARRE CORPORATION
      Per:   /s/ Cary L. Deacon         Authorized Signing Office        Name:  
Cary L. Deacon         Title:   CEO        Per:   /s/ Diane Lapp        
Authorized Signing Officer        Name:   Diane Lapp         Title:   VP
Finance        I/We have authority to bind the Corporation
   

 